Exhibit 10.1

EXECUTION COPY

CREDIT SUISSE SECURITIES (USA) LLC

CREDIT SUISSE AG

Eleven Madison Avenue

New York, NY 10010

CONFIDENTIAL

November 19, 2013

Visant Secondary Holdings Corp.

Visant Corporation

357 Main Street, 1st Floor

Armonk, NY 10504

Attention: Marc Reisch

                  Chief Executive Officer

Project Celebration

Commitment Letter

Ladies and Gentlemen:

You have advised each of Credit Suisse AG (acting through such of its affiliates
or branches as it deems appropriate, “CS”) and Credit Suisse Securities (USA)
LLC (“CS Securities” and, together with CS and their respective affiliates, the
“Commitment Parties”, “we” or “us”) that Visant Corporation (“Visant” or “you”)
intends to acquire (the “Acquisition”), directly or indirectly, all of the
outstanding equity interests of the entity previously identified to us by you as
“Celebration”, a Delaware corporation (the “Company”). You have further advised
us that, in connection with the foregoing, you intend to consummate the other
Transactions described in the Transaction Description attached hereto as
Exhibit A (the “Transaction Description”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Transaction
Description and in the Summaries of Principal Terms and Conditions attached
hereto as Exhibit B (the “Senior Secured Term Loan Facility Term Sheet”) and
Exhibit C (the “Bridge Term Sheet”; together with the Senior Secured Term Loan
Facility Term Sheet, the “Term Sheets”; this commitment letter, the Transaction
Description, the Term Sheets and the Summary of Additional Conditions attached
hereto as Exhibit D, collectively, the “Commitment Letter”).

You have further advised us that, in connection therewith, it is intended that
the financing for the Transactions will include (i) up to a $260.01 million
senior secured term loan facility (the “Senior Secured Term Loan Facility”) as
further described in the Senior Secured Term Loan Facility Term Sheet and
(ii) up to $100.0 million in aggregate principal amount of senior unsecured
notes issued by Visant in a Rule 144A private placement on the Closing Date (as
defined below) on terms substantially consistent with the Existing Senior Notes
(as defined herein) pursuant to the Senior Notes Indenture (as defined herein)
(such senior unsecured notes or any other senior unsecured notes, the “Mirror
Notes”); provided that if all or any portion of the contemplated $100.0 million
of Mirror Notes are not issued by Visant on or prior to the Closing Date (as
defined below), the financing shall also include up to $100.0 million of senior
unsecured fixed rate loans (the “Senior Unsecured Bridge Loans” or the “Bridge
Loans”) under

 

1  Closing Date borrowings pursuant to both Existing Credit Agreement and Senior
Secured Term Loan Facility to be $260.0 million, plus an additional amount to
reflect any additional original issue discount pursuant to the exercise of flex
as set forth in the Fee Letter, to be comprised of approximately $50.0 million
of revolving credit borrowings pursuant to the Existing Credit Agreement and
$210.0 million of term loan borrowings pursuant to the Senior Secured Term Loan
Facility.



--------------------------------------------------------------------------------

the senior unsecured credit facility (the “Senior Unsecured Bridge Facility” or
the “Bridge Facility”) described in the Bridge Term Sheet (in each case, plus an
amount sufficient to fund any OID or upfront fees required to be funded in
respect thereof on the Closing Date); provided that in any event, the combined
aggregate amount of gross proceeds (after giving effect to any upfront fees and
OID funded on the Closing Date) from the Mirror Notes and Bridge Loans shall not
exceed $100.0 million; provided further that Visant may in its sole discretion
agree to reduce any commitment herein with respect to the Senior Unsecured
Bridge Facility without penalty or premium (provided that any such reduction
will be pro rata among the Commitment Parties). The Senior Secured Term Loan
Facility and the Bridge Facility are collectively referred to herein as the
“Facilities”. The Senior Secured Term Loan Facility may be effected, at the
election of Visant made by written notice to the Commitment Parties prior to the
commencement of the syndication of the Senior Secured Term Loan Facility, (i) as
an incremental facility pursuant to Section 2.15 of Visant’s existing Credit
Agreement, dated as of September 22, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Existing Credit Agreement”), among
Visant, Jostens Canada Ltd., as Canadian Borrower, Visant Secondary Holdings
Corp. as Guarantor, the lending institutions from time to time parties thereto,
Credit Suisse AG, as administrative agent, Credit Suisse AG, Toronto Branch as
Canadian Administrative Agent, and the other agents, arrangers and bookrunners
from time to time parties thereto (such election to effect the Senior Secured
Term Loan Facility as an incremental facility under the Existing Credit
Agreement, the “Incremental Election”) or (ii) under a new stand-alone credit
agreement (such election, the “Stand-Alone Election”); provided that it is
understood that if Visant makes the Incremental Election, such election shall
not have the effect of terminating the commitment of the Commitment Parties to
provide the Senior Secured Term Loan Facility on the terms and subject to the
conditions set forth or referred to in this Commitment Letter, including the
following proviso, which commitment shall terminate in accordance with the terms
of this Commitment Letter; provided further that (x) Visant may, following the
commencement of the syndication of the Senior Secured Term Loan Facility, by
written notice to the Commitment Parties, revoke either such election and make
the other such election and (y) in the event of a revocation of the Incremental
Election (but not the revocation of the Stand-Alone Election) following the
commencement of syndication, the condition precedent set forth in paragraph 7 of
Exhibit D hereto shall not have been satisfied by any previously commenced Bank
Marketing Period (as defined in Exhibit D) and unless the Commitment Parties
shall otherwise agree, a new Bank Marketing Period shall commence in accordance
with the terms hereof following such revocation and election. In the event that
the Incremental Election is exercised, the Senior Secured Term Loan Facility
shall have the maturity and pricing and be subject to the conditions precedent
set forth or referred to in the Term Sheet, but shall otherwise have and be
subject to the terms and conditions set forth in the Existing Credit Agreement.

In connection with the foregoing, (a) CS is pleased to advise you of its
commitment to provide 100% of the Senior Secured Term Loan Facility and (b) CS
is pleased to advise you of its commitment to provide 100% of the Bridge
Facility, in each case subject only to the satisfaction or waiver of the
applicable conditions set forth in the section entitled “Conditions to Initial
Borrowing” in Exhibit B hereto, in the section entitled “Conditions to
Borrowing” in Exhibit C hereto (in each case, limited on the Closing Date as
indicated therein) and in Exhibit D hereto. CS is referred to herein as the
“Initial Lender”, in the capacity referred to in clause (a) above being herein
called the “Initial Bank Lender” and in the capacity referred to in clause
(b) above being herein called the “Initial Bridge Lenders”.

It is agreed that (i) CS Securities will act as sole lead arranger and
bookrunner for the Senior Secured Term Loan Facility (in such capacity, a
“Senior Bank Lead Arranger”); (ii) CS Securities will act as sole lead arranger
and bookrunner for the Bridge Facility (in such capacity, the “Senior Bridge
Lead Arranger” and, together with the Senior Bank Lead Arranger, the “Lead
Arranger”); (iii) CS Securities will act as sole physical bookrunner for the
Senior Secured Term Loan Facility; (iv) CS Securities will act as sole physical
bookrunner for the Bridge Facility; (v) CS will act as administrative agent and
collateral agent for the Senior Secured Term Loan Facility (in such capacity,
the “Bank

 

[Commitment Letter]

 

2



--------------------------------------------------------------------------------

Administrative Agent”); and (vi) CS will act as administrative agent for the
Bridge Facility (in such capacity, the “Bridge Administrative Agent” and,
together with the Bank Administrative Agent, the “Administrative Agents”). It is
further agreed that CS Securities shall have “left” placement in any and all
marketing materials or other documentation used in connection with the Senior
Secured Term Loan Facility. It is further agreed that CS Securities shall have
“left” placement in any and all marketing materials or other documentation used
in connection with the Bridge Facility. No compensation (other than that
expressly contemplated by this Commitment Letter and the Fee Letter referred to
below) will be paid, and no other titles will be awarded to any Lender in order
to obtain its commitment to participate in the Facilities unless you and the
Commitment Parties shall so agree.

The Lead Arranger reserves the right, prior to or after the execution of the
Facilities Documentation (as defined in Exhibit D), which we agree will be
initially drafted by your counsel, to syndicate all or a portion of the Initial
Lender’s commitments hereunder to a group of banks, financial institutions and
other institutional lenders identified by the Lead Arranger in consultation with
you and reasonably acceptable to it and you with respect to the identity of such
lenders (your consent not to be unreasonably withheld or delayed) including,
without limitation, any relationship lenders designated by you and reasonably
acceptable to the Lead Arranger (such banks, financial institutions and other
institutional lenders, together with the Initial Lender, the “Lenders”);
provided that, notwithstanding the Lead Arranger’s right to syndicate the
Facilities and receive commitments with respect thereto (but subject to the
fourth paragraph of this Commitment Letter), it is agreed that (i) syndication
of, or receipt of commitments or participations in respect of, all or any
portion of the Initial Lender’s commitments hereunder prior to the date of the
consummation of the Acquisition and the date of the initial funding under any of
the Facilities (the date of such funding, the “Closing Date”) shall not be a
condition to the Initial Lender’s commitments; (ii) the Initial Lender shall not
be relieved, released or novated from its obligations hereunder (including its
obligation to fund any of the Facilities on the Closing Date) in connection with
any syndication, assignment or participation of the Facilities, including its
commitments in respect thereof, until after the initial funding of the
Facilities has occurred; (iii) no assignment or novation shall become effective
(as between you and us) with respect to all or any portion of the Initial
Lender’s commitments in respect of the Facilities until after the initial
funding of the Facilities; (iv) unless you otherwise agree in writing, each
Commitment Party shall retain exclusive control over all rights and obligations
with respect to its commitments in respect of the Facilities, including all
rights with respect to consents, modifications, supplements, waivers and
amendments, until the Closing Date has occurred and (v) we will not syndicate
our commitments to (a) certain banks, financial institutions and other
institutional lenders and investors that have been separately identified in
writing by you or Kohlberg Kravis Roberts & Co. L.P. (“KKR”) or DLJ Merchant
Banking Partners III, L.P. (“DLJ” and, together with KKR, each “Sponsor” and
together the “Sponsors”; the Sponsors, together with certain other investors in
Visant, the “Investors”) to us prior to the date of this Commitment Letter (or,
if so identified after such date (but prior to the Closing Date), that are
reasonably acceptable to the Lead Arranger, (b) those persons who are
competitors of the Company and its subsidiaries that are separately identified
in writing by you or KKR to us from time to time, and (c) in the case of each of
clauses (a) and (b), any of their affiliates (other than any such affiliate that
is affiliated with a financial investor in such person and that is not itself an
operating company or otherwise an affiliate of an operating company so long as
such affiliate is a bona fide debt fund) that are either (i) identified in
writing by you or KKR from time to time or (ii) clearly identifiable on the
basis of such affiliate’s name (clauses (a), (b) and (c) above, collectively
“Disqualified Lenders”).

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Initial Lender’s commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments or
participations in respect of, the Facilities and in no event shall the
commencement or successful completion of syndication of the Facilities
constitute a condition to the availability of the Facilities on the Closing
Date. The Lead Arranger intends to commence syndication

 

[Commitment Letter]

 

3



--------------------------------------------------------------------------------

efforts promptly upon the execution of this Commitment Letter and as part of its
syndication efforts, it is its intent to have Lenders commit to the Facilities
prior to the Closing Date (subject to the limitations set forth in the preceding
paragraph). You agree actively to assist the Lead Arranger, until the earlier to
occur of (i) a Successful Syndication (as defined in the Fee Letter) and (ii) 30
days after the Closing Date (such earlier date, the “Syndication Date”), in
completing a timely syndication that is reasonably satisfactory to it and you.
Such assistance shall include, without limitation, (a) your using commercially
reasonable efforts to ensure that any syndication efforts benefit materially
from your existing lending and investment banking relationships and the existing
lending and investment banking relationships of the Sponsors and, to the extent
not in contravention of the terms of the Acquisition Agreement as in effect on
the date hereof, the Company, (b) direct contact between senior management,
representatives and advisors of you and the Investors, on the one hand, and the
proposed Lenders, on the other hand (and your using commercially reasonable
efforts, to the extent not in contravention of the terms of the Acquisition
Agreement as in effect on the date hereof, to ensure such contact between senior
management, representatives and advisors of the Company, on the one hand, and
the proposed Lenders, on the other hand), in all such cases at times and places
mutually agreed upon, (c) your and the Sponsors’ assistance, and your using
commercially reasonable efforts to cause the Company to assist, to the extent
not in contravention of the terms of the Acquisition Agreement as in effect on
the date hereof, in the preparation of customary confidential information
memoranda for the Facilities (any such memorandum, a “Confidential Information
Memorandum”) and other marketing materials to be used in connection with the
syndications, (d) using your commercially reasonable efforts to procure a public
corporate credit rating and a public corporate family rating in respect of
Visant from Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors
Service, Inc. (“Moody’s”), respectively (or public ratings confirmations from
S&P and Moody’s, as applicable), and public ratings for the Facilities from each
of S&P and Moody’s, in each case, prior to the launch of syndication, (e) the
hosting, with the Lead Arranger, of no more than two meetings of prospective
Lenders at times and locations to be mutually agreed upon and (f) your ensuring
(and with respect to the Company and its subsidiaries, to the extent not in
contravention of the terms of the Acquisition Agreement as in effect on the date
hereof, your using commercially reasonable efforts to ensure) that there shall
be no competing issues of debt securities, bridge loans or commercial bank or
other credit facilities of the Company or Visant or any of its or your
subsidiaries being offered, placed or arranged (other than (i) the Mirror Notes
(or the issuance of any “demand securities” issued in lieu of the Mirror Notes
or other indebtedness issued in lieu of the Mirror Notes that has otherwise been
consented to by the Lead Arranger), (ii) the Buyer PIK Notes (as defined in the
Acquisition Agreement) and (iii) debt securities issued in lieu of the Senior
Secured Term Loan Facility pursuant to the flex provisions set forth in the Fee
Letter) if such debt securities, bridge loans or commercial bank or other credit
facilities would, in the reasonable judgment of the Lead Arranger, materially
impair the primary syndication of the Facilities (it is understood and agreed
that any deferred purchase price obligations, ordinary course working capital
facilities and ordinary course capital lease, purchase money and equipment
financings will not be deemed to materially impair the primary syndication of
the Facilities). Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letter or any other letter agreement or undertaking
concerning the financing of the Transactions to the contrary, neither the
obtaining of the ratings referenced above nor the compliance with any of the
other provisions set forth in clauses (a) through (f) above or any other
provision of this paragraph shall constitute a condition to the commitments
hereunder or the funding of the Facilities on the Closing Date or at any time
thereafter.

The Lead Arranger, in its capacity as such, will, in consultation with you,
manage all aspects of any syndication of the Facilities, including decisions as
to the selection of institutions reasonably acceptable to you to be approached
and when they will be approached, when their commitments will be accepted, which
institutions will participate (subject to your consent rights and rights of
appointment set forth in the second preceding paragraph), the allocation of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders from the amounts to be paid to the Commitment

 

[Commitment Letter]

 

4



--------------------------------------------------------------------------------

Parties pursuant to this Commitment Letter and the Fee Letter. To assist the
Lead Arranger in its syndication efforts, you agree promptly to prepare and
provide (and to use commercially reasonable efforts, to the extent not in
contravention of the terms of the Acquisition Agreement as in effect on the date
hereof, to cause the Sponsors and the Company to provide) to the Lead Arranger
all customary information with respect to you and the Company and each of your
and its respective subsidiaries and the Transactions, including all financial
information and projections (including financial estimates, budgets, forecasts
and other forward-looking information, the “Projections”), as the Lead Arranger
may reasonably request in connection with the structuring, arrangement and
syndication of the Facilities. For the avoidance of doubt, you will not be
required to provide any information to the extent that the provision thereof
would violate any law, rule or regulation binding upon you or any of your
subsidiaries or affiliates or upon the Company or any of its respective
subsidiaries or affiliates. Notwithstanding anything herein to the contrary, the
only historical financial statements that shall be required to be provided to
the Commitment Parties in connection with the syndication of the Facilities
shall be those required to be delivered pursuant to paragraphs 5 and 6 of
Exhibit D.

You hereby represent and warrant that, and, with respect to the Company, that,
to your knowledge, (a) all written information and written data (such
information and data, other than (i) the Projections and (ii) information of a
general economic or industry specific nature, the “Information”) that has been
or will be made available to the Commitment Parties by or on behalf of you or
any of your representatives, taken as a whole, is or will be, when furnished,
correct in all material respects and does not or will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(after giving effect to all supplements and updates thereto from time to time)
and (b) the Projections that have been or will be made available to the
Commitment Parties by or on behalf of you or any of your representatives have
been or will be prepared in good faith based upon assumptions that you believe
to be reasonable at the time made and at the time the related Projections are so
furnished to the Commitment Parties, it being understood that the Projections
are as to future events and are not to be viewed as facts, that the Projections
are subject to significant uncertainties and contingencies, many of which are
beyond your control, that no assurance can be given that any particular
Projections will be realized and that actual results during the period or
periods covered by any such Projections may differ significantly from the
projected results and such differences may be material. You agree that if, at
any time prior to the later of the Closing Date and the Syndication Date, you
become aware that any of the representations and warranties in the preceding
sentence would be, or, with respect to the Company, to the best of your
knowledge would be, incorrect in any material respect if the Information and
Projections were being furnished, and such representations and warranties were
being made, at such time, then you will use commercially reasonable efforts to
promptly supplement the Information and the Projections so that such
representations and warranties will be, and, with respect to the Company, to the
best of your knowledge will be, correct in all material respects under those
circumstances. In arranging and syndicating the Facilities, the Commitment
Parties will be entitled to use and rely primarily on the Information and the
Projections without responsibility for independent verification thereof.

You hereby acknowledge that (a) the Lead Arranger will make available
Information and Projections to the proposed syndicate of Lenders by posting such
Information and Projections on IntraLinks, SyndTrak Online or similar electronic
means and (b) certain of the Lenders may be “public side” Lenders (i.e., Lenders
that wish to receive only information that (i) is publicly available, (ii) is
not material with respect to you, the Company, your or its respective
subsidiaries or the respective securities of any of the foregoing for purposes
of United States federal and state securities laws or (iii) constitutes
information of a type that would be publicly available if you, the Company, or
your or its respective subsidiaries, were public reporting companies (as
reasonably determined by you) (collectively, the “Public Side Information”; any
information that is not Public Side Information, “Private Side

 

[Commitment Letter]

 

5



--------------------------------------------------------------------------------

Information”)) and who may be engaged in investment and other market-related
activities with respect to you, the Company, any of your or its respective
subsidiaries or the respective securities of any of the foregoing (each, a
“Public Sider” and each Lender that is not a Public Sider, a “Private Sider”).

If reasonably requested by the Lead Arranger, you will use commercially
reasonable efforts to assist us in preparing a customary additional version of
the Confidential Information Memorandum to be used in connection with the
syndication of the Facilities that includes only Public Side Information with
respect to you, the Company, your or its respective subsidiaries or the
respective securities of any of the foregoing to be used by Public Siders. The
Public Side Information will be substantially consistent with the information
that would be included in any filings that would be required to be made by you,
the Company, or any of your or its respective subsidiaries with the Securities
and Exchange Commission if you, the Company or any of your or its respective
subsidiaries were public reporting companies. It is understood that in
connection with your assistance described above, customary authorization letters
will be included in any Confidential Information Memorandum that authorize the
distribution of the Confidential Information Memorandum to prospective Lenders,
that contain the representations set forth in the second preceding paragraph
(which representations as to the Company, in the case of authorization letters
to be delivered by the Company, shall not be qualified by knowledge) (and
represent that the additional version of the Confidential Information Memorandum
contains only Public Side Information with respect to you, the Company, your or
its respective subsidiaries and the respective securities of any of the
foregoing (other than as set forth in the following paragraph)) and that
exculpate you, the Investors, the Company and your and their respective
subsidiaries and us with respect to any liability related to the use or misuse
of the contents of the Confidential Information Memorandum or any related
marketing material by the recipients thereof.

You agree to use commercially reasonable efforts to identify that portion of the
Information that may be distributed to the Public Siders as “PUBLIC”. You agree
that, subject to the confidentiality and other provisions of this Commitment
Letter, the Lead Arranger on your behalf may distribute the following documents
to all prospective lenders in the form provided to you and to your counsel a
reasonable time prior to their distribution, unless you or your counsel advise
the Lead Arranger in writing (including by email) within a reasonable time prior
to their intended distribution that such material should only be distributed to
Private Siders: (a) the Term Sheets, (b) interim and final drafts of the
Facilities Documentation, (c) administrative materials prepared by the Lead
Arranger for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda) and (d) changes in the terms of
the Facilities. If you advise us that any of the foregoing items should be
distributed only to Private Siders, then the Lead Arranger will not distribute
such materials to Public Siders without your consent.

As consideration for the commitments of the Initial Lender hereunder and for the
agreement of the Lead Arranger and the Bookrunner to perform the services
described herein, you agree to pay (or cause to be paid) the fees set forth in
the Term Sheets and in the Fee Letter dated the date hereof and delivered
herewith with respect to the Facilities (the “Fee Letter”), if and to the extent
payable. Once paid, such fees shall not be refundable under any circumstances,
except as otherwise contemplated by the Fee Letter.

The commitments of the Initial Lender hereunder to fund the Facilities on the
Closing Date and the agreements of the Lead Arranger and the Bookrunner to
perform the services described herein are subject solely to (a) the applicable
conditions set forth in the section entitled “Conditions to Initial Borrowing”
in Exhibit B hereto and in the section entitled “Conditions to Borrowing” in
Exhibit C hereto and (b) the applicable conditions set forth in Exhibit D
hereto, and upon satisfaction (or waiver by the Commitment Parties) of such
conditions, the initial funding of the Facilities shall occur, it being
understood that there are no conditions (implied or otherwise) to the
commitments hereunder, including

 

[Commitment Letter]

 

6



--------------------------------------------------------------------------------

compliance with the terms of this Commitment Letter, the Fee Letter or the
Facilities Documentation, other than those that are expressly stated in the
section entitled “Conditions to Initial Borrowing” in Exhibit B, in the section
entitled “Conditions to Borrowing” in Exhibit C hereto and in Exhibit D to be
conditions to the initial funding under the Facilities on the Closing Date.2

Notwithstanding anything to the contrary in this Commitment Letter (including
each of the exhibits attached hereto), the Fee Letter, the Facilities
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary (but subject to the satisfaction
of the applicable conditions set forth in the Existing Credit Agreement in the
event that the Incremental Election is exercised as described in footnote 2
above), (i) the only representations and warranties the making of which shall be
a condition to the availability of the Facilities on the Closing Date shall be
(A) such of the representations and warranties made by the Company with respect
to the Company, its subsidiaries and their respective businesses in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that you (or one of your affiliates) have the right (taking into
account any applicable cure provisions) to terminate your (or its) obligations
under the Acquisition Agreement or decline to consummate the Acquisition as a
result of a breach of such representations and warranties in the Acquisition
Agreement (to such extent, the “Company Representations”) and (B) the Specified
Representations (as defined below) and (ii) the terms of the Facilities
Documentation shall be in a form such that they do not impair the availability
of the Facilities on the Closing Date if the conditions set forth in the section
entitled “Conditions to Initial Borrowing” in Exhibit B hereto, in the section
entitled “Conditions to Borrowing” in Exhibit C hereto and in Exhibit D hereto
are satisfied (or waived by the Commitment Parties) (provided that, to the
extent any security interest in any Collateral (as defined in Exhibit B) is not
or cannot be provided and/or perfected on the Closing Date (other than the
pledge and perfection of the security interests (1) in the certificated equity
securities of Visant, the Company and any of their material wholly-owned U.S.
domestic subsidiaries (to the extent required by the Term Sheets (provided that
such certificated equity securities, other than certificated equity securities
of Visant, its material wholly-owned U.S. domestic subsidiaries and the Company,
will be required to be delivered on the Closing Date only to the extent received
from the Company after your use of commercially reasonable efforts to do so))
and (2) in other assets with respect to which a lien may be perfected by the
filing of a financing statement under the Uniform Commercial Code) after your
use of commercially reasonable efforts to do so or without undue burden or
expense, then the provision and/or perfection of a security interest in such
Collateral shall not constitute a condition precedent to the availability of the
Facilities on the Closing Date but instead shall be required to be delivered
after the Closing Date pursuant to arrangements and timing to be mutually agreed
(but, in any event, not later than 90 days after the Closing Date or such longer
period as may be agreed by the Bank Administrative Agent) by the Bank
Administrative Agent and Visant acting reasonably). For purposes hereof,
“Specified Representations” means the representations and warranties made by the
Credit Parties (as defined in Exhibit B) to be set forth in the Facilities
Documentation relating to the corporate or other organizational existence of the
Credit Parties, power and authority, due authorization, execution, delivery and
enforceability, in each case related to the borrowing under, guaranteeing under,
granting of security interests in the Collateral to, and performance of, the
Facilities Documentation; the incurrence of the loans and the provision of the
Guarantees, in each case under the Facilities, and the granting of the security
interests in the Collateral to secure the Senior Secured Term Loan Facility, not
conflicting with the Credit Parties’ constitutional documents or material debt
documents; solvency as of the Closing Date (after giving effect to the
Transactions) of Visant and its subsidiaries on a consolidated basis (solvency
to be defined in a manner consistent with the manner in which solvency is
defined in the solvency certificate to be delivered

 

2  In the event that the Incremental Option is exercised, all conditions set
forth in this Commitment Letter (including Exhibit D hereto) and all conditions
set forth or referred to in Section 2.15 of the Existing Credit Agreement shall
be required to be satisfied (or amended or waived in accordance with the terms
hereof or of the Existing Credit Agreement, as applicable).

 

[Commitment Letter]

 

7



--------------------------------------------------------------------------------

pursuant to paragraph 11 of Exhibit D); creation, validity and perfection of
security interests in the Collateral to be perfected on the Closing Date
(subject to permitted liens and the foregoing provisions of this paragraph
relating to Collateral); Federal Reserve margin regulations; the use of loan
proceeds not violating the PATRIOT Act; and the Investment Company Act. This
paragraph, and the provisions herein, shall be referred to as the “Funding
Conditions Provisions”. Without limiting the conditions precedent provided
herein to funding the consummation of the Acquisition with the proceeds of the
Facilities, the Lead Arranger will cooperate with you as reasonably requested in
coordinating the timing and procedures for the funding of the Facilities in a
manner consistent with the Acquisition Agreement.

You agree (a) to indemnify and hold harmless each of the Commitment Parties, its
respective affiliates and the respective officers, directors, employees, agents,
controlling persons, members and the successors of each of the foregoing, but
excluding any Investor in its capacity as such and such related parties to such
Investor in such capacity (each, other than such excluded parties, an
“Indemnified Person”) from and against any and all losses, claims, damages and
liabilities of any kind or nature and reasonable and documented out-of-pocket
expenses, joint or several, to which any such Indemnified Person may become
subject, to the extent arising out of or in connection with any claim,
litigation, investigation or proceeding, actual or threatened, relating to this
Commitment Letter (including the Term Sheets), the Fee Letter, the Transactions,
the Facilities or any related transaction contemplated hereby (any of the
foregoing, a “Proceeding”), regardless of whether any such Indemnified Person is
a party thereto and whether such Proceeding is brought by you or any other
person, and to reimburse each such Indemnified Person upon demand for any
reasonable and documented out-of-pocket legal fees and expenses incurred in
connection with investigating or defending any of the foregoing by one firm of
counsel for all Indemnified Persons, taken as a whole, and, if necessary, by a
single firm of local counsel in each appropriate jurisdiction for all such
Indemnified Persons, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnified Person affected by such
conflict notifies you of the existence of such conflict and thereafter, after
receipt of your consent (which consent shall not be unreasonably withheld or
delayed), retains its own counsel, by another firm of counsel for such affected
Indemnified Person) or other reasonable and documented out-of-pocket fees and
expenses incurred in connection with investigating or defending any of the
foregoing; provided that the foregoing indemnity will not, as to any Indemnified
Person, apply to losses, claims, damages, liabilities or related expenses to the
extent that they have resulted from (i) the willful misconduct, bad faith or
gross negligence of such Indemnified Person or any of such Indemnified Person’s
affiliates or any of its or their respective officers, directors, employees,
agents, controlling persons, members or the successors of any of the foregoing
(as determined by a court of competent jurisdiction in a final and
non-appealable decision), (ii) a material breach of the obligations of such
Indemnified Person (or any of such Indemnified Person’s affiliates or any of its
or their respective officers, directors, employees, agents, controlling persons,
members or the successors of any of the foregoing) under this Commitment Letter,
the Fee Letter or the Facilities Documentation (as determined by a court of
competent jurisdiction in a final and non-appealable decision), (iii) in the
case of a Proceeding initiated by you or one of your permitted assignees against
the relevant Indemnified Person, a breach of the obligations of such Indemnified
Person or any of such Indemnified Person’s affiliates or of any of its or their
respective officers, directors, employees or agents of any of the foregoing
under this Commitment Letter, the Fee Letter or the Facilities Documentation (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) or (iv) any Proceeding not arising from any act or omission by you or
any of your affiliates that is brought by an Indemnified Person against any
other Indemnified Person (other than disputes involving claims against the Lead
Arranger or the Administrative Agent in its capacity as such), and (b) to
reimburse each Commitment Party and each Indemnified Person from time to time,
upon presentation of a summary statement, for all reasonable and documented
out-of-pocket expenses (including but not limited to expenses of each Commitment
Party’s due diligence investigation, consultants’ fees (to the extent any such
consultant has been retained with your prior written consent (such consent not
to be unreasonably withheld or delayed)), syndication expenses, travel expenses
and reasonable fees, disbursements and other

 

[Commitment Letter]

 

8



--------------------------------------------------------------------------------

charges of counsel to the Lead Arranger identified in the Term Sheets and of a
single firm of local counsel to the Lead Arranger in each appropriate
jurisdiction (other than any allocated costs of in-house counsel) or otherwise
retained with your consent (such consent not to be unreasonably withheld or
delayed)), in each case incurred in connection with the Facilities and the
preparation of this Commitment Letter, the Fee Letter, the Facilities
Documentation and any security arrangements in connection therewith
(collectively, the “Expenses”); provided that, except as set forth in the Fee
Letter, you shall not be required to reimburse any of the Expenses in the event
the Closing Date does not occur.

Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person shall be liable for any damages arising from the use by
others of information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems (including
IntraLinks or SyndTrak Online), except to the extent that such damages have
resulted from the willful misconduct, bad faith or gross negligence of such
Indemnified Person or any of such Indemnified Person’s affiliates or any of its
or their officers, directors, employees, agents, controlling persons, members or
the successors of any of the foregoing (as determined by a court of competent
jurisdiction in a final and non-appealable decision) and (ii) none of we, you,
the Company, the Investors, any subsidiaries of the foregoing or any Indemnified
Person shall be liable for any indirect, special, punitive or consequential
damages (including, without limitation, any loss of profits, business or
anticipated savings) in connection with this Commitment Letter, the Fee Letter,
the Transactions (including the Facilities and the use of proceeds thereunder),
or with respect to any activities related to the Facilities, including the
preparation of this Commitment Letter, the Fee Letter and the Facilities
Documentation; provided that nothing in this paragraph shall limit your
indemnity and reimbursement obligations set forth in the immediately preceding
paragraph.

You shall not be liable for any settlement of any Proceeding effected without
your written consent (which consent shall not be unreasonably withheld or
delayed), but if settled with your written consent or if there is a final and
non-appealable judgment by a court of competent jurisdiction for the plaintiff
in any such Proceeding, you agree to indemnify and hold harmless each
Indemnified Person from and against any and all losses, claims, damages,
liabilities and reasonable and documented legal or other out-of-pocket expenses
by reason of such settlement or judgment in accordance with and to the extent
provided in the other provisions herein.

You shall not, without the prior written consent of any Indemnified Person
(which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened proceedings in respect of which
indemnity could have been sought hereunder by such Indemnified Person unless
such settlement (i) includes an unconditional release of such Indemnified Person
in form and substance reasonably satisfactory to such Indemnified Person from
all liability or claims that are the subject matter of such proceedings and
(ii) does not include any statement as to or any admission of fault,
culpability, wrong doing or a failure to act by or on behalf of any Indemnified
Person.

You acknowledge that the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other persons in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. Neither the
Commitment Parties nor any of their affiliates will use confidential information
obtained from you or the Company by virtue of the transactions contemplated by
this Commitment Letter or their other relationships with you in connection with
the performance by them of services for other persons, and neither the
Commitment Parties nor any of their affiliates will furnish any such information
to other persons. You also acknowledge that neither the Commitment Parties nor
any of their affiliates have any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained by them from other persons.

 

[Commitment Letter]

 

9



--------------------------------------------------------------------------------

As you know, each Commitment Party and its respective affiliates is a full
service securities firm engaged, either directly or through its affiliates, in
various activities, including securities trading, commodities trading,
investment management, financing and brokerage activities and financial planning
and benefits counseling for both companies and individuals. In the ordinary
course of these activities, the Commitment Parties and their respective
affiliates may actively engage in commodities trading or trade the debt and
equity securities (or related derivative securities) and financial instruments
(including bank loans and other obligations) of you, the Company, any of your or
its respective subsidiaries and affiliates and other companies which may be the
subject of the arrangements contemplated by this letter for their own account
and for the accounts of their customers and may at any time hold long and short
positions in such securities. The Commitment Parties and their respective
affiliates may also co-invest with, make direct investments in, and invest or
co-invest client monies in or with funds or other investment vehicles managed by
other parties, and such funds or other investment vehicles may trade or make
investments in securities of you, the Company, any of your or its respective
subsidiaries and affiliates or other companies which may be the subject of the
arrangements contemplated by this Commitment Letter or engage in commodities
trading with any thereof.

The Commitment Parties and their respective affiliates may have economic
interests that conflict with those of the Company and you. You agree that the
Commitment Parties will act under this letter as independent contractors and
that nothing in this Commitment Letter or the Fee Letter or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Commitment Parties and you and the Company, your
and its respective shareholders or your and its respective affiliates. You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Commitment Parties, on the one hand, and you and the Company, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Commitment Party is acting solely as a principal and not as agents or
fiduciaries of you, the Company, your and its management, shareholders,
creditors or any other person, (iii) the Commitment Parties have not assumed an
advisory or fiduciary responsibility or any other obligation in favor of you
with respect to the transactions contemplated hereby or the process leading
thereto (irrespective of whether the Commitment Parties or any of their
respective affiliates have advised or are currently advising you or the Company
on other matters) except the obligations expressly set forth in this Commitment
Letter and the Fee Letter and (iv) you have consulted your own legal, tax,
accounting and financial advisors to the extent you deemed appropriate. You
further acknowledge and agree that you are responsible for making your own
independent judgment with respect to such transactions and the process leading
thereto. Please note that the Commitment Parties and their affiliates have not
provided any legal, accounting, regulatory or tax advice. You agree that you
will not claim that the Commitment Parties (in their capacity as such) or their
applicable affiliates, as the case may be, have rendered advisory services of
any nature or respect, or owe a fiduciary or similar duty to you or your
affiliates, in connection with the transactions contemplated by this Commitment
Letter or the process leading thereto.

This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto without the prior written consent of each other party hereto
(such consent not to be unreasonably withheld or delayed) (and any attempted
assignment without such consent shall be null and void). This Commitment Letter
and the commitments hereunder are intended to be solely for the benefit of the
parties hereto (and Indemnified Persons) and are not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto (and Indemnified Persons to the extent expressly set forth
herein). Subject to the limitations otherwise set forth herein, each Commitment
Party reserves the right to employ the services of its respective affiliates or
branches in providing services contemplated hereby and to allocate, in whole or
in part, to their affiliates or branches certain fees payable to such Commitment
Party in such manner as such Commitment Party and its respective affiliates or
branches may agree in their sole discretion and, to the extent so employed, such
affiliates and branches shall be

 

[Commitment Letter]

 

10



--------------------------------------------------------------------------------

entitled to the benefits and protections afforded to, and subject to the
provisions governing the conduct of, such Commitment Party hereunder. This
Commitment Letter may not be amended or any provision hereof waived or modified
except by an instrument in writing signed by each of the Commitment Parties and
you. This Commitment Letter may be executed in any number of counterparts, each
of which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Commitment Letter by facsimile transmission or other electronic
transmission (i.e., a “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart hereof. This Commitment Letter (including the
exhibits hereto) and the Fee Letter (i) are the only agreements that have been
entered into among the parties hereto with respect to the Facilities and
(ii) supersede all prior understandings, whether written or oral, among us with
respect to the Facilities and set forth the entire understanding of the parties
hereto with respect thereto.

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the
Facilities Documentation by the parties hereto in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the funding of the
Facilities is subject only to the conditions precedent as provided herein and
(ii) the Fee Letter is a binding and enforceable agreement (subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law)) of the parties thereto with respect to the subject matter set forth
therein.

THIS COMMITMENT LETTER AND THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK; provided, however, that it is understood and agreed that (a) the
interpretation of the definition of “Material Adverse Effect” (as referenced in
Exhibit D hereto) (and whether or not such Material Adverse Effect has
occurred), (b) the determination of the accuracy of any Company Representations
and whether as a result of any inaccuracy thereof you (or your affiliates) has
the right (taking into account any applicable cure provisions) to terminate your
(or your affiliates’) obligations under the Acquisition Agreement or decline to
consummate the Acquisition and (c) the determination of whether the Acquisition
has been consummated in accordance with the terms of the Acquisition Agreement,
in each case shall be governed by, and construed in accordance with, the laws of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE PERFORMANCE OF
SERVICES HEREUNDER.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City
in the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter, the Transactions or the transactions contemplated hereby, or for
recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court,
(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this

 

[Commitment Letter]

 

11



--------------------------------------------------------------------------------

Commitment Letter, the Fee Letter, the Transactions or the transactions
contemplated hereby in any such New York State court or in any such Federal
court and (c) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. Each of the parties hereto agrees to commence any such action, suit,
proceeding or claim either in the United States District Court for the Southern
District of New York or in the Supreme Court of the State of New York, New York
County located in the Borough of Manhattan.

This Commitment Letter is delivered to you on the understanding that none of the
Fee Letter and its terms or substance, or, prior to your acceptance hereof, this
Commitment Letter and its terms or substance or the activities of any Commitment
Party pursuant hereto or to the Fee Letter, shall be disclosed, directly or
indirectly, to any other person or entity (including other lenders,
underwriters, placement agents, advisors or any similar persons) except (a) to
the Investors, and to your and any of the Investors’ subsidiaries and affiliates
and your and their respective officers, directors, employees, agents, attorneys,
accountants, advisors and controlling persons who are informed of the
confidential nature thereof, on a confidential and need-to-know basis, (b) if
the Commitment Parties consent to such proposed disclosure (such consent not to
be unreasonably withheld or delayed) or (c) pursuant to the order of any court
or administrative agency in any pending legal or administrative proceeding, or
otherwise as required by applicable law, rule or regulation or compulsory legal
process or to the extent requested or required by governmental and/or regulatory
authorities, in each case based on the reasonable advice of your legal counsel
(in which case, you agree, to the extent practicable and not prohibited by
applicable law, rule or regulation, to inform us promptly thereof); provided
that (i) you may disclose this Commitment Letter (but not the Fee Letter) and
the contents hereof to the Company and its officers, directors, employees,
agents, attorneys, accountants, advisors and controlling persons, on a
confidential and need-to-know basis, (ii) you may disclose the Commitment Letter
and its contents in any offering memoranda or private placement memoranda
relating to the Mirror Notes, in any syndication or other marketing materials in
connection with the Facilities (including any Confidential Information
Memorandum and other customary marketing materials) or in connection with any
public or regulatory filing requirement relating to the Transactions, (iii) you
may disclose the Term Sheets and the other exhibits and annexes to the
Commitment Letter and the contents thereof, to potential Lenders and their
affiliates involved in the related commitments, to equity investors and to
rating agencies in connection with obtaining ratings for Visant and the
Facilities, (iv) you may disclose the aggregate fees contained in the Fee Letter
as part of Projections, pro forma information or a generic disclosure of
aggregate sources and uses related to fee amounts related to the Transactions to
the extent customary or required in offering and marketing materials for the
Facilities and/or the Mirror Notes (or the issuance of any “demand securities”
issued in lieu of the Mirror Notes) or in any public or regulatory filing
requirement relating to the Transactions, (v) to the extent the amounts of fees
and other economic terms set forth therein have been redacted in a manner to be
reasonably agreed upon, you may disclose the Fee Letter and the contents thereof
to the Company and its officers, directors, employees, agents, attorneys,
accountants, advisors and controlling persons, on a confidential and
need-to-know basis, (vi) you may disclose this Commitment Letter (but not the
Fee Letter) in any tender offer or proxy relating to the Transactions and
(vii) you may disclose the Fee Letter and the contents thereof to any
prospective equity investor and their respective officers, directors, employees,
attorneys, accountants and advisors, in each case on a confidential basis. You
agree that you will permit us to review and approve (such approval not to be
unreasonably withheld or delayed) any reference to us or any of our affiliates
in connection with the Facilities or the transactions contemplated hereby
contained in any press release or similar written public disclosure prior to
public release. The confidentiality provisions set forth in this paragraph shall
survive the termination of this Commitment Letter and expire and shall be of no
further effect after the second anniversary of the date hereof.

Each Commitment Party and its affiliates will use all non-public information
provided to any of them or such affiliates by or on behalf of you hereunder or
in connection with the Transactions solely for

 

[Commitment Letter]

 

12



--------------------------------------------------------------------------------

the purpose of providing the services which are the subject of this Commitment
Letter and negotiating, evaluating and consummating the transactions
contemplated hereby and shall treat confidentially all such information and
shall not publish, disclose or otherwise divulge such information; provided that
nothing herein shall prevent such Commitment Party from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law, rule or regulation or compulsory legal process (in
which case such Commitment Party agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
governmental or bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, rule
or regulation, to inform you promptly thereof prior to disclosure), (b) upon the
request or demand of any regulatory authority having jurisdiction over such
Commitment Party or any of its affiliates (in which case such Commitment Party
agrees (except with respect to any routine or ordinary course audit or
examination conducted by bank accountants or any governmental or bank regulatory
authority exercising examination or regulatory authority) to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
you promptly thereof prior to disclosure), (c) to the extent that such
information becomes publicly available other than by reason of improper
disclosure by such Commitment Party or any of its affiliates or any related
parties thereto in violation of any confidentiality obligations owing to you,
the Investors, the Company or any of your or their respective subsidiaries or
affiliates or related parties (including those set forth in this paragraph),
(d) to the extent that such information is received by such Commitment Party
from a third party that is not, to such Commitment Party’s knowledge, subject to
confidentiality obligations owing to you, the Investors, the Company or any of
your or their respective subsidiaries or affiliates or related parties, (e) to
the extent that such information was already in our possession prior to any duty
or other undertaking of confidentiality or is independently developed by the
Commitment Parties without the use of such information, (f) to other Commitment
Parties and such Commitment Party’s affiliates and to its and their respective
officers, directors, partners, employees, legal counsel, independent auditors
and other experts or agents who need to know such information in connection with
the Transactions and who are informed of the confidential nature of such
information and who are subject to customary confidentiality obligations of
professional practice or who agree to be bound by the terms of this paragraph
(or language substantially similar to this paragraph) (with each such Commitment
Party, to the extent within its control, responsible for such person’s
compliance with this paragraph), (g) to potential or prospective Lenders, hedge
providers, participants or assignees, in each case who agree (pursuant to
customary syndication practice) to be bound by the terms of this paragraph (or
language substantially similar to this paragraph); provided that (i) the
disclosure of any such information to any Lenders, hedge providers or
prospective Lenders, hedge providers or participants or prospective participants
referred to above shall be made subject to the acknowledgment and acceptance by
such Lender, hedge provider or prospective Lender or participant or prospective
participant that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and each Commitment Party, including, without
limitation, as agreed in any Information Materials or other marketing materials)
in accordance with the standard syndication processes of such Commitment Party
or customary market standards for dissemination of such type of information,
which shall in any event require “click through” or other affirmative actions on
the part of the recipient to access such information and (ii) no such disclosure
shall be made by such Commitment Party to any person that is at such time a
Disqualified Lender, (h) for purposes of establishing a “due diligence” defense
or (i) to rating agencies in connection with obtaining ratings for Visant, the
Facilities and the Mirror Notes to the extent such rating agencies are subject
to customary confidentiality obligations of professional practice or agree to be
bound by the terms of this paragraph (or language substantially similar to this
paragraph). In the event that the Facilities are funded, the Commitment Parties’
and their respective affiliates’, if any, obligations under this paragraph,
shall terminate automatically and be superseded by the confidentiality
provisions in the Facilities Documentation upon the initial funding thereunder
to the extent that such provisions are binding on such Commitment Parties.
Otherwise, the confidentiality provisions set forth in this paragraph shall
survive the termination of this Commitment Letter and expire and shall be of no
further effect after the second anniversary of the date hereof.

 

[Commitment Letter]

 

13



--------------------------------------------------------------------------------

The syndication, reimbursement, compensation (if applicable in accordance with
the terms hereof and the Fee Letter), indemnification, confidentiality,
jurisdiction, governing law, absence of fiduciary relationship and waiver of
jury trial provisions contained herein and in the Fee Letter shall remain in
full force and effect regardless of whether Facilities Documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the Commitment Parties’ commitment hereunder; provided that your
obligations under this Commitment Letter, other than those relating to
confidentiality and to the syndication of the Facilities, shall automatically
terminate and be superseded by the corresponding provisions of the Facilities
Documentation upon the initial funding thereunder, and you shall be
automatically released from all liability hereunder in connection therewith at
such time. You may terminate this Commitment Letter and/or the Initial Lender’s
commitments with respect to the Facilities (or portion thereof) hereunder at any
time subject to the provisions of the preceding sentence.

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001, as amended from
time to time, the “PATRIOT Act”), each of us and each of the Lenders may be
required to obtain, verify and record information that identifies Visant and the
Guarantors, which information may include their names, addresses, tax
identification numbers and other information that will allow each of us and the
Lenders to identify Visant and the Guarantors in accordance with the PATRIOT
Act. This notice is given in accordance with the requirements of the PATRIOT Act
and is effective as to each of us and each Lender.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to the Bank Administrative Agent on behalf of the Commitment Parties
executed counterparts hereof and of the Fee Letter not later than 5:00 p.m., New
York City time, on November 20, 2013. The Initial Lender’s commitments hereunder
and the obligations and agreements of the Commitment Parties contained herein
will expire at such time in the event that the Bank Administrative Agent has not
received such executed counterparts in accordance with the immediately preceding
sentence. If you do execute and deliver to us this Commitment Letter and the Fee
Letter, this Commitment Letter and the commitments and undertakings of each of
the Commitment Parties shall remain effective and available for you until the
earliest to occur of (i) after execution of the Acquisition Agreement and prior
to the consummation of the Transaction, the termination of the Acquisition
Agreement by you (or your affiliates) or with your (or your affiliates’) written
consent or otherwise in accordance with its terms (other than with respect to
provisions therein that expressly survive termination), prior to the closing of
the Acquisition, (ii) the consummation of the Transaction with or without the
funding of the Facilities and (iii) 11:59 p.m., New York City time, on May 19,
2014 (such date, the “Commitment Termination Date”). Upon the occurrence of any
of the events referred to in the preceding sentence, this Commitment Letter and
the commitments of the Commitment Parties hereunder and the agreement of the
Commitment Parties to provide the services described herein shall automatically
terminate unless each of the Commitment Parties shall, in its sole discretion,
agree to an extension.

[Remainder of this page intentionally left blank]

 

[Commitment Letter]

 

14



--------------------------------------------------------------------------------

The Commitment Parties are pleased to have been given the opportunity to assist
you in connection with the financing for the Acquisition.

 

Very truly yours,  

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

  By:  

/s/ Mikhail Faybusovich

    Name:   Mikhail Faybusovich     Title:   Authorized Signatory   By:  

/s/ Tyler R. Smith

    Name:   Tyler R. Smith     Title:   Authorized Signatory  

CREDIT SUISSE SECURITIES (USA) LLC

  By:  

/s/ Adam Forchheimer

    Name:   Adam Forchheimer     Title:   Managing Director

 

[Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written:  

VISANT SECONDARY HOLDINGS CORP.

  By:  

/s/ Marc L. Reisch

    Name:   Marc L. Reisch     Title:   President and CEO   VISANT CORPORATION  
By:  

/s/ Marc L. Reisch

    Name:   Marc L. Reisch     Title:   President and CEO

 

[Commitment Letter]



--------------------------------------------------------------------------------

CONFIDENTIAL    EXHIBIT A

Project Celebration

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the other Exhibits to the Commitment Letter to which this Exhibit A
is attached (the “Commitment Letter”) or in the Commitment Letter.

Jostens, Inc. (“Jostens”), a wholly-owned direct subsidiary of Visant
Corporation (“Visant”), intends to acquire, directly or indirectly, all of the
outstanding equity interests of the entity previously identified by us to you as
“Celebration”, a Delaware corporation (the “Company”).

In connection with the foregoing, it is intended that:

 

a) Visant will apply the net proceeds from the Facilities and Mirror Notes to
consummate the Acquisition (the “Acquisition Consideration”), to redeem,
refinance or repay certain existing indebtedness of the Company and its
subsidiaries, including the Repaid Indebtedness (as defined below) (the
“Refinancing”), and to pay fees, premiums and expenses incurred in connection
with the Transactions, including, for the avoidance of doubt, any Bonus Payment
Amount and 2014 Management Bonus Amount (each as defined in the Acquisition
Agreement) (such fees, premiums and expenses, the “Transaction Costs”, and
together with the Acquisition Consideration and the Refinancing, the
“Acquisition Funds”).

 

b) Pursuant to the Stock Purchase Agreement dated as of the date hereof
(together with all exhibits and schedules thereto, collectively, as amended, the
“Acquisition Agreement”) entered into with the Company, Jostens will purchase
all of the outstanding equity interests in the Company (the “Acquisition”) in
accordance with the terms thereof. The equity holders of the Company shall have
the right to receive the Acquisition Consideration in accordance with the terms
of the Acquisition Agreement.

 

c) The Borrower will obtain up to $260.0 million under the Senior Secured Term
Loan Facility, issue approximately $68.8 million of Buyer PIK Notes (or such
other amount as required pursuant to the Acquisition Agreement dated as of the
date hereof) and issue the full amount of the Mirror Notes, in each case on or
prior to the Closing Date of the Acquisition; provided that if and to the extent
that the Mirror Notes issued on or prior to the Closing Date yield (for the
avoidance of doubt, after taking into account the issue price thereof (without
further reduction to take into account fees and initial purchasers’ discounts))
less than $100.0 million in gross proceeds, the Commitment Parties shall provide
Bridge Loans to the Borrower in an amount sufficient to, when taken together
with the aggregate amount of gross proceeds from the issued Mirror Notes, yield
(for the avoidance of doubt, after taking into account the issue price thereof
(without further reduction to take into account fees and initial purchasers’
discounts)) combined gross proceeds of $100.0 million.

 

d) It is understood that all amounts outstanding (other than contingent
obligations) under (i) that certain Credit Agreement, dated as of November 1,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Target Existing Credit Facility”), by and among the Company, certain
of the Company’s subsidiaries, the lenders from time to time party thereto, and
General Electric Capital Corporation, as administrative agent and (ii) the
10.875% Senior Secured Notes due 2016 of a subsidiary of the Company, will be
repaid and/or satisfied and discharged and all commitments in respect thereof
will be terminated and all liens on collateral in respect thereof will be
released (clauses (i) and (ii), collectively, the “Repaid Indebtedness”).

The transactions described above and the payment of related fees and expenses
are collectively referred to herein as the “Transactions.”

 

[Transaction Description]



--------------------------------------------------------------------------------

CONFIDENTIAL    EXHIBIT B

Project Celebration

$260.0 million Senior Secured Term Loan Facility

Summary of Principal Terms and Conditions

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
Exhibit A thereto.

 

Borrower:    Visant Corporation (the “Borrower”). Transaction:    As set forth
in Exhibit A to the Commitment Letter. Administrative Agent:    Credit Suisse AG
(“CS”) will act as sole and exclusive administrative agent and collateral agent
(in such capacity, the “Bank Administrative Agent”) in respect of the Senior
Secured Term Loan Facility (as hereinafter defined) for a syndicate of banks,
financial institutions and other institutional lenders reasonably acceptable to
the Borrower and excluding any Disqualified Lenders (together with the Initial
Bank Lenders, the “Bank Lenders”), and will perform the duties customarily
associated with such roles. Sole Bookrunner and Lead Arranger:    CS Securities
will act as sole lead arranger and bookrunner (in such capacity, the “Bank Lead
Arranger”) and will perform the duties customarily associated with such roles.
Other Agents:    The Borrower may designate additional financial institutions
reasonably acceptable to the Lead Arranger (such consent not to be unreasonably
withheld, delayed or conditioned) to act as syndication agent, documentation
agent or co-documentation agent as provided in the Commitment Letter. Senior
Secured Term Loan Facility:    A senior secured term loan facility in an
aggregate principal amount of up to $260.0 million (the “Term Loan Facility” or
the “Senior Secured Term Loan Facility”; the loans thereunder, the “Term Loans”;
the Bank Lenders thereunder, the “Term Loan Lenders”). Incremental Election:   
In the event that the Incremental Election is exercised, the Senior Secured Term
Loan Facility shall have the maturity and pricing set forth in this Term Sheet,
but shall otherwise have and be subject to the terms and conditions set forth in
the Existing Credit Agreement. Incremental Facilities:    The Senior Secured
Term Loan Facility will permit the Borrower to add one or more incremental term
loan facilities to the Senior Secured Term Loan Facility (each, an “Incremental
Term Facility”; the Incremental Term Facilities are collectively referred to as
“Incremental Facilities”) in an aggregate principal amount of up to $100 million
if, after giving effect to the incurrence of such additional amount, the
Consolidated Net Senior Secured Leverage Ratio (defined in a manner consistent
with the Documentation Principles (as defined below)) is equal to or less than
3.75:1.00; provided that (i) no existing Bank Lender will be required to
participate in any such Incremental Facilities, (ii) no event of default exists,
or would exist after, giving effect thereto (except in connection with permitted
acquisitions, where no payment or bankruptcy event of default will be the
standard), (iii) the final maturity date and the weighted average maturity of
any such Incremental Term Facility shall not be earlier

 

[Senior Secured Term Loan Facility Term Sheet]



--------------------------------------------------------------------------------

  

than, or shorter than, as the case may be, the maturity date or the weighted
average life, as applicable, of the Term Loan Facility, (iv) the pricing,
interest rate margins, discounts, premiums, rate floors, fees and amortization
schedule applicable to any Incremental Term Facility shall be determined by the
Borrower and the lenders thereunder; (v) any Incremental Term Facility shall be
on terms and pursuant to documentation to be determined by the Borrower,
provided that, to the extent such terms and documentation are not consistent
with the Senior Secured Term Loan Facility (except to the extent permitted by
clause (iii) or (iv) above), they shall be reasonably satisfactory to the Bank
Administrative Agent (it being understood to the extent that any financial
maintenance covenant is added for the benefit of any Incremental Facility, no
consent shall be required from the Bank Administrative Agent or any Lender to
the extent that such financial maintenance covenant is also added for the
benefit of any corresponding existing facility) and (vi) the Term Loan Facility
shall be subject to a “most favored nation” pricing provision that ensures that
the initial “yield” on any Incremental Term Facility does not exceed the “yield”
at such time on the Term Loan Facility by more than 50 basis points (with
“yield” being determined by the Bank Administrative Agent taking into account
the applicable margin, upfront fees, any original issue discount and any LIBOR
or ABR floors).

 

The Senior Secured Term Loan Facility will permit the Borrower to utilize
availability under the Incremental Facilities amount to issue first lien notes
or junior lien secured indebtedness (in each case, subject to customary
intercreditor terms to be mutually agreed and set forth in an exhibit to the
definitive documentation for the Senior Secured Term Loan Facility (the
“Intercreditor Terms”)) or unsecured indebtedness (with any such unsecured
indebtedness being deemed to be secured for purposes of calculating the
Consolidated Net Senior Secured Leverage Ratio referred to above), with the
amount of such secured or unsecured indebtedness reducing the aggregate
principal amount available for the Incremental Facilities on terms substantially
consistent with the Documentation Principles.

Purpose/Use of Proceeds:    The proceeds of borrowings under the Term Loan
Facility will be used by the Borrower, on the date of the initial borrowing
under the Senior Secured Term Loan Facility (the “Closing Date”), together with
the proceeds of the issuance of the Buyer PIK Notes, the Mirror Notes and/or
borrowings of the Bridge Loans and cash on hand of the Borrower, solely to
provide Acquisition Funds. Availability:    The Term Loan Facility will be
available in a single drawing on the Closing Date. Amounts borrowed under the
Term Loan Facility that are repaid or prepaid may not be reborrowed. Interest
Rates and Fees:    As set forth on Annex I to this Exhibit B. Default Rate:   
With respect to overdue principal, the applicable interest rate plus 2.00% per
annum, and with respect to any other overdue amount, including overdue interest,
the interest rate applicable to ABR loans (as defined in Annex I) plus 2.00% per
annum. Final Maturity:    The Term Loan Facility will mature on the date that is
91 days after the maturity date of any term loans made under the Existing Credit
Agreement (as defined below)) (the “Maturity Date”); provided that the Senior
Secured Term Loan Facility Documentation shall provide the right of individual
Term Loan Lenders to agree to

 

[Senior Secured Term Loan Facility Term Sheet]

 

B-2



--------------------------------------------------------------------------------

   extend the maturity of their Term Loans upon the request of the Borrower and
without the consent of any other Bank Lender in a manner consistent with the
Documentation Principles. Guarantees:    All obligations of the Borrower (the
“Obligations”) under (i) the Senior Secured Term Loan Facility will be
unconditionally guaranteed jointly and severally on an equal priority senior
secured basis (the “Guarantees”) by Visant Secondary Holdings Corp. (“Holdings”)
and each subsidiary of the Borrower that provides a guarantee of the obligations
under the Existing Credit Agreement (the “Subsidiary Guarantors” and, together
with Holdings, the “Guarantors”; the Guarantors together with the Borrower, the
“Credit Parties”). Any guarantees to be issued in respect of the Mirror Notes or
the Bridge Loans (x) will be equal in right of payment with the obligations
under the Guarantees and (y) will automatically be released upon the release of
the corresponding guarantees under the Existing Credit Agreement and the Senior
Secured Term Loan Facility.    Subject to the investments covenant in the Senior
Secured Term Loan Facility Documentation and no continuing event of default, the
Borrower may designate any subsidiary as an “unrestricted subsidiary” and
subsequently redesignate any such unrestricted subsidiary as a restricted
subsidiary. Unrestricted subsidiaries will be excluded from the guarantee
requirements and will not be subject to the representations and warranties,
covenants, events of default or other provisions of the Senior Secured Term Loan
Facility Documentation, and the results of operations and indebtedness of
unrestricted subsidiaries will not be taken into account for purposes of
calculating any financial metric contained in the Senior Secured Term Loan
Facility Documentation except to the extent of distributions received therefrom.
Notwithstanding the foregoing, no subsidiary may be designated as an
unrestricted subsidiary under the Senior Secured Term Loan Facility if it is a
restricted subsidiary under the Existing Credit Agreement. Security:    Subject
to the limitations set forth below in this section, and, on the Closing Date,
the Funding Conditions Provision, the Obligations and the Guarantees will be
secured by substantially all of the present and after acquired assets of each of
the Credit Parties that secure the obligations pursuant to the Existing Credit
Agreement (collectively, the “Collateral”), which security interests shall be
created on terms consistent with the Documentation Principles; provided that
such security shall be subject to a First Lien Intercreditor Agreement (as
defined in the Existing Credit Agreement). Mandatory Prepayments:    None;
provided that the Senior Secured Term Loan Facility Documentation will provide
that the Term Loan Facility will be subject to customary mandatory prepayment
provisions consistent with the Documentation Principles that shall apply solely
from and after the maturity, refinancing or repayment and termination in full of
the facilities under the Existing Credit Agreement. Voluntary Prepayments and
Reductions in Commitments:    Voluntary prepayments of borrowings under the
Senior Secured Term Loan Facility will be permitted at any time, in minimum
principal amounts to be agreed upon, without premium or penalty, subject to the
payment of any “Prepayment Premium” (as set forth under the heading “Prepayment
Premium” in Annex I attached hereto) and subject to reimbursement of the Bank
Lenders’ redeployment costs actually incurred in the case of a prepayment of
LIBOR borrowings other than on the last day of the relevant interest period. All
voluntary prepayments of the Term Loan Facility

 

[Senior Secured Term Loan Facility Term Sheet]

 

B-3



--------------------------------------------------------------------------------

   and any Incremental Term Facility will be applied to the remaining principal
under the Term Loan Facility or such Incremental Term Facility, as directed by
the Borrower (and absent such direction, in direct order of maturity thereof),
including to any class of extending or existing Loans in such order as the
Borrower may designate, and shall be applied to either the Term Loan Facility or
any Incremental Term Facility as determined by the Borrower. Documentation:   
The definitive documentation for the Term Loan Facility (collectively, the
“Senior Secured Term Loan Facility Documentation”) will contain the terms set
forth in this Exhibit B and will otherwise be negotiated in good faith within a
reasonable time period to be determined based on the expected Closing Date and
be substantially consistent with the Borrower’s existing Credit Agreement, dated
as of September 22, 2010 (as in effect on the date hereof, the “Existing Credit
Agreement”), among Visant, Jostens Canada Ltd., as Canadian Borrower, Visant
Secondary Holdings Corp. as Guarantor, the lending institutions from time to
time parties thereto, Credit Suisse AG, as administrative agent, Credit Suisse
AG, Toronto Branch as Canadian Administrative Agent, and the other agents,
arrangers and bookrunners from time to time parties (with reasonable
modifications to the mechanical and agency provisions to reflect the
administrative guidelines and practices of the Administrative Agent) (such
precedent, the “Documentation Principles”). Notwithstanding the foregoing, the
only conditions to the availability of the Senior Secured Term Loan Facility on
the Closing Date shall be the applicable conditions set forth in the “Conditions
Precedent to Initial Borrowing” section below and in Exhibit D to the Commitment
Letter. Conditions Precedent to Initial Borrowing:    The availability of the
initial borrowing and other extensions of credit under the Senior Secured Term
Loan Facility will be subject solely to (x) the applicable conditions set forth
in Exhibit D to the Commitment Letter, (y) subject to the Funding Conditions
Provisions, the Company Representations and the Specified Representations being
true and correct in all material respects (provided that any such Specified
Representations which are qualified by materiality, material adverse effect or
similar language shall be true and correct in all respects) and (z) the delivery
of a customary borrowing notice.3    The representations and warranties will be
required to be made in connection with the extension of credit on the Closing
Date, except that the failure of any representation or warranty (other than the
Specified Representations and the Company Representations) to be true and
correct on the Closing Date will not constitute the failure of a condition
precedent to funding or a default under the Senior Secured Term Loan Facility.
Conditions Precedent to All Subsequent Borrowings:    After the Closing Date,
each extension of credit will be conditioned upon: delivery of a borrowing
notice, accuracy of representations and warranties in all material respects
(provided that any such representations and warranties which are qualified by
materiality, material adverse effect or similar language shall be true and
correct in all respects) and absence of defaults or events of default.

 

3 

In the event that the Incremental Option is exercised, all conditions set forth
in this Commitment Letter (including in Exhibit D hereto) and all conditions set
forth or referred to in Section 2.15 of the Existing Credit Agreement shall be
required to be satisfied (or amended or waived in accordance with the terms
hereof or of the Existing Credit Agreement, as applicable).

 

[Senior Secured Term Loan Facility Term Sheet]

 

B-4



--------------------------------------------------------------------------------

Representations and Warranties:    Limited to the following: corporate status;
corporate power and authority, authorization and no violation; litigation;
margin regulations; governmental approvals; Investment Company Act; true and
complete disclosure; financial statements and financial condition; tax returns
and payments; compliance with ERISA; subsidiaries; intellectual property;
environmental laws; properties; solvency; OFAC and FCPA; subject, in the case of
each of the foregoing representations and warranties, to qualifications and
limitations for materiality consistent with the Documentation Principles.
Affirmative Covenants:    Limited to the following (to be applicable to
Holdings, the Borrower and its restricted subsidiaries): Information, including
(i) delivery of annual and quarterly financial statements and other information,
and with annual financial statements to be accompanied by an audit opinion from
nationally recognized auditors that is not subject to qualification as to “going
concern” or the scope of such audit, (ii) delivery of notices of defaults and
certain material events and (iii) other information substantially consistent
with the Documentation Principles; books, records and inspections; maintenance
of insurance; payment of taxes; consolidated corporate franchises; compliance
with laws (including environmental laws); ERISA and Canadian pension matters;
good repair; transactions with affiliates; end of fiscal years and fiscal
quarters; additional guarantors and grantors; pledges of additional stock and
evidence of indebtedness; use of proceeds; changes in business; further
assurances; and maintenance of rating of facility; subject, in the case of each
of the foregoing covenants, to exceptions and qualifications consistent with the
Documentation Principles. Negative Covenants:    Limited to (to be applicable to
Holdings, the Borrower and its restricted subsidiaries) limitations on: debt;
liens; fundamental changes; asset sales; investments; dividends; debt payments
and amendments and unpaid refinancing amounts; and sale leasebacks; subject, in
the case of each of the foregoing covenants, to exceptions, qualifications and,
as appropriate, baskets consistent with the Documentation Principles. Financial
Covenants:    Consistent with the financial covenants and levels set forth in
Section 10.9, 10.10 and 10.11 of the Existing Credit Agreement on the date
hereof.   

The Senior Secured Term Facility Documentation shall contain “equity cure”
provisions consistent with the Documentation Principles.

 

“EBITDA” shall be defined in a manner consistent with the Documentation
Principles.

Events of Default:    Consistent with the Documentation Principles and limited
to the following (to be applicable to Holdings, the Borrower and its restricted
subsidiaries): nonpayment of principal, interest or other amounts; incorrectness
of representations and warranties in any material respect; violation of
covenants; cross default and cross acceleration to material indebtedness;
bankruptcy and insolvency of Holdings, the Borrower or any of its Specified
Subsidiaries (defined in a manner consistent with the Documentation Principles);
ERISA or Canadian pension events; actual or asserted invalidity of material
guarantees or security documents; material monetary judgments; and change of
control, subject to threshold, notice and grace period provisions and cures
consistent with the Documentation Principles.

 

[Senior Secured Term Loan Facility Term Sheet]

 

B-5



--------------------------------------------------------------------------------

Voting:    Amendments and waivers of the Senior Secured Term Loan Facility
Documentation will require the approval of Bank Lenders holding more than 50% of
the aggregate amount of the loans and commitments under the Senior Secured Term
Loan Facility held by the Bank Lenders (the “Required Lenders”), except that
(i) the consent of each Bank Lender directly and adversely affected thereby
shall be required with respect to: (A) increases in the commitment of such Bank
Lender, (B) reductions of principal, interest or fees owing to such Bank Lender
(other than in respect of any waiver of post-default increase in interest
rates), (C) extensions or postponement of final maturity or the scheduled date
of payment of any principal, interest or fees (other than in respect of any
waiver of post-default increase in interest rates), and (D) releases of all or
substantially all the value of the Guarantees or releases of liens on all or
substantially all of the Collateral, (ii) the consent of 100% of the Bank
Lenders will be required with respect to modifications to any of the voting
percentages that result in a decrease of voting rights for Bank Lenders and
(iii) customary protections for the Bank Administrative Agent will be provided.
   The Senior Secured Term Loan Facility shall contain provisions permitting the
Borrower to replace non-consenting Bank Lenders in connection with amendments
and waivers requiring the consent of all Bank Lenders or of all Bank Lenders
directly affected thereby so long as the Required Lenders shall have consented
thereto. Cost and Yield Protection:    Consistent with the Documentation
Principles, and to provide (i) with respect to any “Change in Law” (to be
defined in a manner consistent with the Documentation Principles), that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities pursuant to Basel III, shall in each case
described in clauses (x) and (y) above be deemed to be a Change in Law and have
gone into effect after the date hereof, regardless of the date enacted, adopted,
issued or implemented and (ii) if, after the Closing Date, any Change in Law
relating to capital adequacy or liquidity of any Bank Lender or compliance by
any Bank Lender or its parent with any Change in Law relating to capital
adequacy or liquidity occurring after the Closing Date, has or would have the
effect of reducing the actual rate of return on such Bank Lender’s or its
parent’s or its affiliate’s capital or assets as a consequence of such Bank
Lender’s commitments or obligations in respect of the Senior Secured Term Loan
Facility to a level below that which such Bank Lender or its parent or its
affiliate could have achieved but for such Change in Law (taking into
consideration such Bank Lender’s or its parent’s policies with respect to
capital adequacy or liquidity), then from time to time, promptly after demand by
such Bank Lender (with a copy to the Bank Administrative Agent), the Borrower
shall pay to such Bank Lender such actual additional amount or amounts as will
compensate such Bank Lender or its parent for such actual reduction, it being
understood and agreed, however, that a Bank Lender shall not be entitled to such
compensation as a result of such Bank Lender’s compliance with, or pursuant to
any request or directive to comply with, any law, rule or regulation as in
effect on the Closing Date or to the extent such Bank Lender is not imposing
such charges on or requesting such compensation from borrowers (similarly
situated to the Borrower hereunder) under comparable syndicated credit
facilities similar to the Senior Secured Term Loan Facility.

 

[Senior Secured Term Loan Facility Term Sheet]

 

B-6



--------------------------------------------------------------------------------

Assignments and Participations:    The Bank Lenders will be permitted to assign
Term Loans with the consent of the Borrower (not to be unreasonably withheld or
delayed); provided that no consent of the Borrower shall be required (i) after
the occurrence and during the continuance of a payment or bankruptcy Event of
Default (with respect to Holdings, the Borrower or any Specified Subsidiary (to
be defined consistent with the Documentation Principles)) or (ii) for
assignments of Term Loans to any existing Bank Lender or an affiliate of an
existing Bank Lender or an approved fund. All assignments will require the
consent of the Bank Administrative Agent unless such assignment is an assignment
of Term Loans to another Bank Lender, an affiliate of a Bank Lender or an
approved fund, not to be unreasonably withheld or delayed. Assignments to
natural persons shall be prohibited. Each assignment will be in an amount of an
integral multiple of $1.0 million with respect to the Term Loan Facility or, if
less, all of such Bank Lender’s remaining loans and commitments of the
applicable class. The Bank Administrative Agent shall receive a processing and
recordation fee of $3,500 for each assignment (unless waived by the Bank
Administrative Agent).    The Bank Lenders will be permitted to sell
participations in the Senior Secured Term Loan Facility without restriction,
other than as set forth in the next sentence, and in accordance with applicable
law. Voting rights of participants shall be limited to matters in respect of
(a) reductions of principal, interest or fees, (b) extensions of final maturity
or the scheduled date of payment of any principal, interest or fees and
(c) releases of all or substantially all of the value of the Guarantees or all
or substantially all of the Collateral.   

The Senior Secured Term Loan Facility Documentation shall provide that (a) Term
Loans may be purchased and assigned on a non-pro rata basis, subject to a cap on
assignments to Non-Debt Fund Affiliates (as defined in the Existing Credit
Agreement) consistent with that of the Existing Credit Agreement, through (i)
open market purchases and (ii) Dutch auction or similar procedures to be agreed
that are offered to all Lenders on a pro rata basis in accordance with customary
procedures to be agreed and subject to customary restrictions to be agreed and
(b) the Sponsors, the Borrower and any other affiliates of the Borrower shall be
eligible assignees with respect to Term Loans; provided that (i) any such Term
Loans acquired by the Borrower or any of its respective subsidiaries shall be
retired and cancelled promptly upon acquisition thereof (or contribution
thereto, including as contemplated by the following clause (ii)) and (ii) any
such Term Loans acquired by the Sponsors, Holdings or any of their affiliates
may, with the consent of the Borrower, be contributed to the Borrower (whether
through any of its direct or indirect parent entities or otherwise) and
exchanged for debt or equity securities of such parent entity or the Borrower
that are otherwise permitted to be issued by such entity at such time.

 

Assignments of Term Loans to the Sponsors and their respective affiliates (other
than any such affiliate that is a bona fide debt fund or entity that extends
credit or buys loans in the ordinary course of business (“Affiliated Debt
Fund”)) (each, an “Affiliated Lender”) shall be permitted subject to the
following limitations:

 

(i) Affiliated Lenders will not receive information provided solely to Bank
Lenders and will not be permitted to attend/participate in Bank Lender meetings
or receive any advice of counsel to the Bank Administrative Agent;

 

(ii) the Affiliated Lenders shall have no right to vote any of their interest
under

 

[Senior Secured Term Loan Facility Term Sheet]

 

B-7



--------------------------------------------------------------------------------

  

the Senior Secured Term Loan Facility (such interest will be deemed voted in the
same proportion as non-affiliated Bank Lenders voting on such matter) except
that each Affiliated Lender shall have the right to vote on any amendment,
modification, waiver or consent that would require the vote of all Bank Lenders
or the vote of all Bank Lenders directly and adversely affected thereby and no
amendment, modification, waiver or consent shall affect any Affiliated Lender
(in its capacity as a Bank Lender) in a manner that is disproportionate to the
effect on any Bank Lender of the same class or that would deprive such
Affiliated Lender of its pro rata share of any payments to which Bank Lenders
are entitled; and

 

(iii) the amount of Term Loans purchased by Affiliated Lenders shall not exceed
30% of the aggregate outstanding amount of Term Loans at any time.

 

For avoidance of doubt, the foregoing limitations shall not be applicable to
Affiliated Debt Funds, KKR Corporate Lending LLC or MCS Corporate Lending LLC.

Expenses and Indemnification:    The Borrower shall pay, if the Closing Date
occurs, all reasonable and documented out-of-pocket expenses of the Bank
Administrative Agent and the Commitment Parties (without duplication) in
connection with the syndication of the Senior Secured Term Loan Facility and the
preparation, execution, delivery, administration, amendment, waiver or
modification and enforcement of the Senior Secured Term Loan Facility
Documentation (including the reasonable fees and expenses of counsel identified
herein and of a single firm of local counsel in each appropriate jurisdiction
(other than any allocated costs of in-house counsel) or otherwise retained with
the Borrower’s consent (such consent not to be unreasonably withheld or
delayed)).    The Borrower will indemnify and hold harmless the Bank Lead
Arranger, the Bank Administrative Agent, the Commitment Parties and the Bank
Lenders (without duplication) and their respective affiliates, and the officers,
directors, employees, agents, controlling persons, members and the successors of
the foregoing (each, an “Indemnified Person”) from and against any and all
losses, claims, damages and liabilities of any kind or nature (regardless of
whether any such Indemnified Person is a party thereto and whether any such
proceeding is brought by the Borrower or any other person) and reasonable and
documented out-of-pocket fees and expenses incurred in connection with
investigating or defending any of the foregoing by one firm of counsel for all
Indemnified Persons, taken as a whole, and, if necessary, by a single firm of
local counsel in each appropriate jurisdiction for all such Indemnified Persons,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the Indemnified Person affected by such conflict notifies you of
the existence of such conflict and thereafter, after receipt of your consent
(which consent shall not be unreasonably withheld or delayed), retains its own
counsel, by another firm of counsel for such affected Indemnified Person) of any
such Indemnified Person arising out of or relating to any claim, litigation,
investigation or other proceeding (including any inquiry or investigation of the
foregoing) (regardless of whether such Indemnified Person is a party thereto or
whether or not such action, claim, litigation or proceeding was brought by the
Borrower, its equity holders, affiliates or creditors or any other third person)
that relates to the Transactions, including the financing contemplated hereby;
provided that no Indemnified Person will be indemnified for any losses, claims,
damages, liabilities or related expenses to the extent that they have resulted
from (i) the willful misconduct, bad faith or gross negligence of such
Indemnified Person or any of such Indemnified Person’s affiliates or any of its
or

 

[Senior Secured Term Loan Facility Term Sheet]

 

B-8



--------------------------------------------------------------------------------

   their respective officers, directors, employees, agents, controlling persons,
members or the successors of any of the foregoing (as determined by a court of
competent jurisdiction in a final and non-appealable decision), (ii) a material
breach of the obligations of such Indemnified Person or any of such Indemnified
Person’s affiliates or any of the officers, directors, employees or agents of
any of the foregoing (as determined by a court of competent jurisdiction in a
final and non-appealable decision), (iii) in the case of any claim, litigation,
investigation or other proceeding brought by a Credit Party or one of its
permitted assignees against the relevant Indemnified Person, a breach of the
obligations of such Indemnified Person or any of such Indemnified Person’s
affiliates or any of its or their respective officers, directors, employees or
agents of any of the foregoing (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (iv) any claim,
litigation, investigation or other proceeding not arising from any act or
omission by the Borrower or its affiliates that is brought by an Indemnified
Person against any other Indemnified Person (other than disputes involving
claims against the Bank Lead Arranger or Bank Administrative Agent in their
capacity as such). Governing Law and Forum:    New York. Counsel to the Agents:
   Cravath, Swaine & Moore LLP.

 

[Senior Secured Term Loan Facility Term Sheet]

 

B-9



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT B

 

Interest Rates:    The interest rates under the Senior Secured Term Loan
Facility will be, at the option of the Borrower, initially, LIBOR plus 5.75% or
ABR plus 4.75%.    The Borrower may elect interest periods of 1, 2, 3 or 6
months (or, if available to all relevant Bank Lenders, 12 months or a shorter
period) for LIBOR borrowings.    Calculation of interest shall be on the basis
of the actual days elapsed in a year of 360 days (or 365 or 366 days, as the
case may be, in the case of ABR loans based on the Prime Rate) and interest
shall be payable at the end of each interest period and, in any event, at least
every 3 months and on the applicable maturity date.    ABR is the highest of
(i) the rate of interest publicly announced by the Bank Administrative Agent as
its prime rate in effect at its principal office in New York City (the “Prime
Rate”), (ii) the federal funds effective rate from time to time plus 0.50% and
(iii) LIBOR applicable for an interest period of one month plus 1.00%; provided
that ABR shall be deemed to be no less than 2.00% per annum.    LIBOR is the
London interbank offered rate for dollars, for the relevant interest period;
provided that LIBOR shall be deemed to be no less than 1.00% per annum.
Prepayment Premium:    In the event of any voluntary prepayment or refinancing
(other than a refinancing of the Senior Secured Term Loan Facility in connection
with any transaction that would, if consummated, constitute a change of control,
initial public offering or Transformative Acquisition (as defined below)) of the
Senior Secured Term Loan Facility in whole or in part with other broadly
syndicated term loans under credit facilities with a lower Effective Yield (as
defined below) than the Effective Yield of the Senior Secured Term Loan
Facility, or any amendment (other than an amendment of the Senior Secured Term
Loan Facility in connection with any transaction that would, if consummated,
constitute a change of control, initial public offering or Transformative
Acquisition) that reduces the Effective Yield of the Senior Secured Term Loan
Facility (or any mandatory assignment of Term Loans in connection with any such
amendment), in either case that occurs prior to the six month anniversary of the
Closing Date and the primary purpose of which is to lower the Effective Yield on
the Senior Secured Term Loan Facility, each such prepayment, refinancing,
amendment or assignment shall be subject to a prepayment premium of 1.0% of the
principal amount of the Senior Secured Term Loans so prepaid, refinanced,
amended or assigned. For the purposes of the foregoing, (i) “Transformative
Acquisition” shall mean any acquisition by the Borrower or any restricted
subsidiary that is either (a) not permitted by the terms of the Senior Secured
Term Loan Facility Documentation immediately prior to the consummation of such
acquisition or (b) if permitted by the terms of the Senior Secured Term Loan
Facility Documentation immediately prior to the consummation of such
acquisition, would not provide the Borrower and its subsidiaries with adequate
flexibility under the Senior Secured Term Loan Facility Documentation for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith and (ii)
“Effective Yield” shall mean, as of any date of determination, the sum of (x)
the higher of (A) the LIBOR rate on such date for a deposit in dollars with a
maturity of one month and (B) the LIBOR floor, if any, with respect thereto as
of such date, (y) the interest rate margins as of such date, (with such interest
rate margin and interest spreads to be determined by reference to the LIBOR
rate) and (z) the amount of OID and upfront fees thereon (converted to yield
assuming a four-year average life or, if shorter, actual average life, and
without any present value discount).

 

[Senior Secured Term Loan Facility Term Sheet]



--------------------------------------------------------------------------------

CONFIDENTIAL    EXHIBIT C

Project Celebration

$100.0 million Senior Unsecured Fixed Rate Bridge Loans

Summary of Principal Terms and Conditions

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
Exhibit A thereto.

 

Borrower:    The Borrower under the Senior Secured Term Loan Facility (the
“Borrower”). Transactions:    As set forth in Exhibit A to the Commitment
Letter. Bridge Administrative Agent:    Credit Suisse AG (“CS”) will act as the
sole and exclusive administrative agent (in such capacity, the “Bridge
Administrative Agent”) for a syndicate of banks, financial institutions and
other institutional lenders and investors reasonably acceptable to the Bridge
Lead Arranger and (without limiting anything under “Assignment and
Participation” below) the Borrower excluding any Disqualified Lender (together
with the Initial Bridge Lender, the “Bridge Lenders”), and will perform the
duties customarily associated with such role. Bridge Sole Bookrunner and Lead
Arranger:    CS Securities will act as the sole lead arranger and bookrunner (in
such capacity, the “Bridge Lead Arranger”) and will perform the duties
customarily associated with such roles. Syndication Agent, Documentation Agent
or Co-Documentation Agents:    The Borrower may designate additional financial
institutions reasonably acceptable to the Lead Arranger (such consent not to be
unreasonably withheld, delayed or conditioned) to act as syndication agent,
documentation agent or co-documentation agent as provided in the Commitment
Letter. Senior Unsecured Bridge Loans:    The Bridge Lenders will make senior
unsecured fixed rate loans (the “Bridge Loans”) to the Borrower on the Closing
Date in an aggregate principal amount sufficient to, when taking into account
the All-In-Issue Price (as defined below) of the Bridge Loans, yield (for the
avoidance of doubt, after taking into account the issue price thereof (without
further reduction to take into account fees and initial purchasers’ discounts)),
an aggregate amount of gross proceeds of $100.0 million minus the aggregate
amount (for the avoidance of doubt, after taking into account the issue price
thereof (without further reduction to take into account fees and initial
purchasers’ discounts)) of gross proceeds from any Mirror Notes and Securities
(as defined in the Fee Letter) issued on or prior to the Closing Date. For the
avoidance of doubt, the use of “gross proceeds” herein is specifically intended
to be distinguished and different from the “principal amount” of any such
instrument. Availability:    The Bridge Lenders will make the Bridge Loans on
the Closing Date simultaneously with (a) the consummation of the Acquisition and
(b) the initial funding under the Senior Secured Term Loan Facility. Amounts
borrowed under the Bridge Facility that are repaid or prepaid may not be
reborrowed. Uses of Proceeds:    The proceeds of the Bridge Loans will be used
by the Borrower on the Closing Date, together with the proceeds of borrowings
under the Senior Secured Term Loan Facility, the proceeds from the issuance of
the Buyer PIK Notes, the proceeds from the issuance of any Mirror Notes, and
cash on hand at the Borrower, solely to provide Acquisition Funds.

 

[Bridge Term Sheet]



--------------------------------------------------------------------------------

Ranking:    The Bridge Loans will rank equal in right of payment with the
Borrower’s 10% Senior Notes due 2017 (the “Existing Senior Notes”) and other
senior indebtedness of the Borrower and will not be secured. Guarantees:    All
obligations of the Borrower under the Bridge Facility will be jointly and
severally guaranteed by each guarantor that provides (or is required to provide)
a guarantee of the obligations under the Existing Senior Notes, on a senior
basis (such guarantees, the “Bridge Guarantees”). The Bridge Guarantees will
rank equal in right of payment with the guarantees of the Existing Senior Notes.
Security:    None. Maturity:    The Bridge Loans will mature on October 1, 2017
(the “Bridge Loan Maturity Date”). At any time or from time to time on or after
the one-year anniversary of the Closing Date (such date, the “Conversion Date”),
at the option of the applicable Bridge Lender, the Bridge Loans may be exchanged
in whole or in part for senior unsecured exchange notes (the “Exchange Notes”)
having an equal principal amount. Such Exchange Notes shall be issued as
additional Existing Senior Notes pursuant to that certain Indenture, dated as of
September 22, 2010, among the Borrower, the guarantors party thereto and U.S.
Bank National Association (the “Senior Notes Indenture”) and shall have terms
applicable to the Existing Senior Notes thereunder as described in Annex I to
this Exhibit C. For purposes of the Commitment Letter and Fee Letter, references
to the “Senior Notes Indenture” and the “Existing Senior Notes” shall mean each
of those instruments as in effect on the date hereof, without giving effect to
any further amendments, waivers, modifications or other changes thereto.    The
Bridge Loans and the Exchange Notes shall rank equal in right of payment for all
purposes. Original Issue Discount/Upfront Fees:   

Subject to the terms and conditions hereof, the Bridge Loans will be funded by
the Bridge Lenders on the Closing Date at an issue price, for each $100.00 of
principal amount of Bridge Loans, that is equal to the Reference Price less
$5.50 (the issue price so determined, the “All-In-Issue Price”); provided that,
notwithstanding the foregoing and without taking into account fees payable under
the Fee Letter, the All-In-Issue Price shall be no less than the issue price
that would provide the Bridge Lenders with a yield-to-maturity of 16.00% as of
the Closing Date, as calculated by the Bridge Lead Arranger in accordance with
customary market convention.

 

As used herein:

 

“Reference Price” shall mean the quotient obtained by dividing (i) the sum of
the Average Daily Price for each Qualifying Trading Day during the 30-calendar
day period ending on the date immediately prior to the Closing Date by (ii) the
total number of Qualifying Trading Days in such 30-calendar day period (with
such quotient expressed as a dollar amount carried out to the fifth decimal
place rounded upward or downward, and with $0.000005 being rounded upward);
provided that if there shall be no Qualifying Trading Day during such
30-calendar day period then the Reference Price shall instead be a price to be
mutually agreed by the Borrower and the Bridge Lead Arranger, each acting
reasonably.

 

[Bridge Term Sheet]

 

C-2



--------------------------------------------------------------------------------

  

“Qualifying Trade” shall mean any trade of the Existing Senior Notes reported on
TRACE with a trade size of at least $500,000 principal amount of Existing Senior
Notes.

 

“Qualifying Trading Day” shall mean any day on which at least one Qualifying
Trade is made.

 

“Average Daily Price” shall mean, for any Qualifying Trading Day, the quotient
obtained by dividing (i) the sum of the individual trading prices reported on
TRACE for each Qualifying Trade made on such day expressed as a number (and not
a percentage) as reported by TRACE (e.g., the trading price of the sole trade
reported by TRACE on 10/08/13 is “92.750”) by (ii) the number of Qualifying
Trades made on such day (with such quotient being rounded upward or downward to
the fifth decimal place and with .000005 being rounded upward).

Interest Rate and Interest Payments:    The Bridge Loans will bear interest
payable semi-annually, in arrears, at a rate equal to 10% per annum. Calculation
of interest shall be on the basis of actual days elapsed in a year of 360 days.
Default Rate:    Overdue principal, interest, fees and other amounts shall bear
interest at the applicable interest rate plus 2.00% per annum.   
Notwithstanding anything to the contrary set forth herein, in no event shall any
cap or limit on the yield or interest rate payable with respect to the Bridge
Loans or Exchange Notes affect the payment of any default rate of interest in
respect of any Bridge Loan or Exchange Notes. Mandatory Prepayment:    The
Borrower will be required to make an offer to prepay the Bridge Loans on a pro
rata basis, which offer shall be at 100% of the principal amount thereof with a
portion of the net cash proceeds of all non-ordinary course asset sales by the
Borrower and its restricted subsidiaries in excess of amounts either reinvested
or required to be paid to the lenders under the Senior Secured Term Loan
Facility or to holders of certain other indebtedness, subject to the Bridge/Bond
Documentation Principles (it being agreed that, as between the holders of Bridge
Loans and the holders of Existing Senior Notes, any such prepayment shall be
offered to each class of holders on a pro rata basis). The Borrower will also be
required to offer to prepay the Bridge Loans following the occurrence of a
change of control (to be defined in a manner consistent with the Bridge/Bond
Documentation Principles) at 101% of the outstanding principal amount thereof,
subject to the Bridge/Bond Documentation Principles. Optional Prepayment:    The
Bridge Loans may be prepaid, in whole or in part, at a prepayment price that
shall be equal to the redemption price that would otherwise then be applicable
to outstanding Existing Senior Notes under the Senior Notes Indenture at the
time of such prepayment, plus accrued and unpaid interest, upon not less than
three days’ prior written notice, at the option of the Borrower at any time.
Documentation:    The definitive documentation for the Bridge Facility (the
“Bridge Facility Documentation”) shall contain the terms set forth in this
Exhibit C and shall otherwise be negotiated in good faith within a reasonable
time period to be determined based on the expected Closing Date and
substantially consistent with the

 

[Bridge Term Sheet]

 

C-3



--------------------------------------------------------------------------------

   terms of the Existing Senior Notes (reflecting, in the case of the Bridge
Facility, credit agreement format) as modified to reflect such changes to be
mutually agreed between Visant and the Lead Arranger, each in its sole
discretion (such precedent, provisions and requirements, the “Bridge/Bond
Documentation Principles”). Notwithstanding the foregoing, the only conditions
to the availability of the Bridge Facility on the Closing Date shall be the
applicable conditions set forth in the “Conditions to Borrowing” section below
and in Exhibit D to the Commitment Letter. Conditions to Borrowing:   

The availability of the borrowing under the Bridge Facility on the Closing Date
will be subject solely to (a) the applicable conditions set forth in Exhibit D
to the Commitment Letter, (b) subject to the Funding Conditions Provisions, the
Company Representations and the Specified Representations being true and correct
in all material respects (provided that any such Specified Representations which
are qualified by materiality, material adverse effect or similar language shall
be true and correct in all respects) and (c) the delivery of a customary
borrowing notice.

 

The representations and warranties will be required to be made in connection
with the borrowing of Bridge Loans on the Closing Date, except that the failure
of any representation or warranty (other than the Specified Representations and
the Company Representations) to be true and correct in all material respects on
the Closing Date will not constitute the failure of a condition precedent to
funding or a default under the Bridge Facility.

Representations and Warranties:    The Bridge Loan Documentation will contain
representations and warranties as are substantially similar to those for the
Senior Secured Term Loan Facility, but in any event will not be less favorable
to the Borrower than those in the Senior Secured Term Loan Facility, including
as to exceptions and qualifications. Covenants:    The Bridge Loan Documentation
will contain such affirmative and negative covenants with respect to the
Borrower and its restricted subsidiaries as contained in the Senior Notes
Indenture. In addition, the Borrower and the restricted subsidiaries shall not,
directly or indirectly, redeem, prepay, offer to purchase or otherwise redeem or
discharge any of the Existing Senior Notes without similarly redeeming,
prepaying offering to purchase or otherwise redeeming or discharging the Bridge
Loans on a pro rata basis. Financial Maintenance Covenants:    None. Events of
Default:    Limited to nonpayment of principal, interest or other amounts;
violation of covenants; incorrectness of representations and warranties in any
material respect; cross payment default at final maturity and cross acceleration
to material indebtedness; bankruptcy or insolvency of the Borrower or its
significant restricted subsidiaries; material monetary judgments; ERISA or
Canadian pension events; and actual or asserted invalidity of guarantees,
consistent in each case with the Bridge/Bond Documentation Principles. Cost and
Yield Protection:    Usual for facilities and transactions of this type
(including customary Dodd-Frank and Basel III provisions, to apply to the extent
the applicable Bridge Lender is

 

[Bridge Term Sheet]

 

C-4



--------------------------------------------------------------------------------

   imposing such charges on other similarly situated borrowers under comparable
syndicated credit facilities) consistent with the Bridge/Bond Documentation
Principles; it being agreed that the Bridge Loan Documentation will provide
customary provisions protecting the Borrower from withholding tax liabilities in
form and substance reasonably satisfactory to the Borrower and the Bridge
Administrative Agent. Assignment and Participation:    The Bridge Lenders will
have the absolute and unconditional right to assign Bridge Loans after the
Closing Date without the consent of the Borrower.    The Bridge Lenders will
have the right to participate their Bridge Loans, before or after the Closing
Date, to other financial institutions without restriction, other than customary
voting limitations. Participants will have the same benefits as the selling
Lenders would have with regard to yield protection and increased costs, subject
to customary limitations and restrictions.    The Bridge Facility Documentation
shall provide that Bridge Loans may be purchased by the Sponsors and their
affiliates (including the Borrower) and assigned on a non-pro rata basis (such
purchased Bridge Loans, the “Sponsor Bridge Loans”). Voting:    Amendments and
waivers of the Bridge Loan Documentation will require the approval of Lenders
holding more than 50% of the outstanding Bridge Loans (disregarding the Sponsor
Bridge Loans which may not be voted to the extent held by the Borrower or any of
its affiliates), except that (a) the consent of 100% of the Bridge Lenders will
be required with respect to certain amendments and waivers consistent with the
Bridge/Bond Documentation Principles, including: (i) reductions of principal or
interest rates, (ii) change the Bridge Loan Maturity Date or the scheduled date
of payment of any principal, interest or fees, (iii) additional restrictions on
the right to exchange for Exchange Notes or any amendment of the rate of such
exchange, (iv) any amendment to the Exchange Notes that requires (or would, if
any Exchange Notes were outstanding, require) the approval of all holders of
Exchange Notes and (v) make any change in the ranking of the Bridge Loans or the
Bridge Guarantees that would adversely affect the Lenders and (b) without notice
to or the consent of any Bridge Lender, the Borrower and the Bridge
Administrative Agent may amend or supplement the Bridge Loan Documentation to,
among other things, cure any ambiguity, omission, mistake, defect or
inconsistency and make any change that does not adversely affect the rights of
any Bridge Lenders. Expenses and Indemnification:   

The Borrower shall pay, if the Closing Date occurs, all reasonable and
documented out-of-pocket expenses of the Bridge Administrative Agent and the
Commitment Parties (without duplication) in connection with the syndication of
the Bridge Facility and the preparation, execution, delivery, administration,
amendment, waiver or modification and enforcement of the Bridge Facility
Documentation (including the reasonable fees and expenses of counsel identified
herein and of a single firm of local counsel in each appropriate jurisdiction
(other than any allocated costs of in-house counsel) or otherwise retained with
the Borrower’s consent (such consent not to be unreasonably withheld or
delayed)).

 

The Borrower will indemnify and hold harmless the Bridge Lead Arranger, the
Bridge Administrative Agent, the Commitment Parties and the Bridge Lenders
(without duplication) and their respective affiliates, and the officers,
directors,

 

[Bridge Term Sheet]

 

C-5



--------------------------------------------------------------------------------

   employees, agents, controlling persons, members and the successors of the
foregoing (each, an “Indemnified Person”) from and against any and all losses,
claims, damages and liabilities of any kind or nature and reasonable and
documented out-of-pocket fees and expenses incurred in connection with
investigating or defending any of the foregoing by one firm of counsel for all
Indemnified Persons, taken as a whole, and, if necessary, by a single firm of
local counsel in each appropriate jurisdiction for all such Indemnified Persons,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the Indemnified Person affected by such conflict notifies you of
the existence of such conflict and thereafter, after receipt of your consent
(which consent shall not be unreasonably withheld or delayed), retains its own
counsel, by another firm of counsel for such affected Indemnified Person)
arising out of or relating to any claim, litigation, investigation or other
proceeding (including any inquiry or investigation of the foregoing) (regardless
of whether such Indemnified Person is a party thereto or whether or not such
action, claim, litigation or proceeding was brought by the Borrower, its equity
holders, affiliates or creditors or any other third person) that relates to the
Transactions, including the financing contemplated hereby; provided that no
Indemnified Person will be indemnified for any losses, claims, damages,
liabilities or related expenses to the extent that they have resulted from (i)
the willful misconduct, bad faith or gross negligence of such Indemnified Person
or any of such Indemnified Person’s affiliates or any of its or their respective
officers, directors, employees, agents, controlling persons, members or the
successors of any of the foregoing (as determined by a court of competent
jurisdiction in a final and non-appealable decision), (ii) a material breach of
the obligations of such Indemnified Person or any of such Indemnified Person’s
affiliates or any of the officers, directors, employees, or agents of any of the
foregoing under the Bridge Facility Documentation (as determined by a court of
competent jurisdiction in a final and non-appealable decision), (iii) in the
case of any claim, litigation, investigation or other proceeding brought by a
Credit Party or one of its permitted assignees against the relevant Indemnified
Person, a breach of the obligations of such Indemnified Person or any of such
Indemnified Person’s affiliates or any of its or their respective officers,
directors, employees or agents of any of the foregoing (as determined by a court
of competent jurisdiction in a final and non-appealable decision) or (iv) any
claim, litigation, investigation or other proceeding not arising from any act or
omission by the Borrower or its affiliates that is brought by an Indemnified
Person against any other Indemnified Person (other than disputes involving
claims against the Bridge Lead Arranger or Bridge Administrative Agent in their
capacity as such). Governing Law:    New York. Counsel to the Bridge
Administrative Agent and Bridge Lead Arranger:    Cravath, Swaine & Moore LLP.

 

[Bridge Term Sheet]

 

C-6



--------------------------------------------------------------------------------

CONFIDENTIAL   ANNEX I to   EXHIBIT C

Exchange Notes

 

Issuer:    The Borrower will issue the Exchange Notes under the Senior Notes
Indenture. The Borrower, in its capacity as the issuer of the Exchange Notes, is
referred to as the “Issuer”. Principal Amount:    The Exchange Notes will be
available only in exchange for the Bridge Loans on or after the Conversion Date.
The principal amount of any Exchange Note will equal 100% of the aggregate
principal amount of the Bridge Loan for which it is exchanged. Maturity:    The
Exchange Notes will mature on October 1, 2017. Interest Rate:    The Exchange
Notes will bear interest payable semi-annually, in arrears, at a rate equal to
10% per annum. Default Rate:    Overdue principal, interest, fees and other
amounts shall bear interest at the applicable interest rate plus 2.00% per
annum. Ranking:    Same as the Bridge Loans. Guarantees:    Same as the Bridge
Loans. Security:    None. Offer to Purchase from Asset Sale Proceeds:    Same as
the Existing Senior Notes. Offer to Purchase upon Change of Control:    Same as
the Existing Senior Notes. Optional Redemption:    The Exchange Notes will be
redeemable on the same terms and at the same rate as the Existing Senior Notes.
Defeasance and Discharge Provisions:    Consistent with the Bridge/Bond
Documentation Principles. Modification:    Consistent with the Bridge/Bond
Documentation Principles. Registration Rights:    No registration rights;
provided that the Bridge Lead Arranger may, at its option, require the Exchange
Notes to be issued with registration rights substantially similar to the
registration rights for the Existing Senior Notes solely in the event that the
Lead Arranger and the Borrower mutually agree that, after a SEC registered
exchange offer, the Exchange Notes would become fungible with the Existing
Senior Notes for tax purposes.

 

[Exchange Notes]



--------------------------------------------------------------------------------

CONFIDENTIAL  

ANNEX I to

EXHIBIT C

 

Right to Transfer Exchange Notes:    The holders of the Exchange Notes shall
have the absolute and unconditional right to transfer such Exchange Notes to any
third parties. Covenants:    Consistent with the Bridge/Bond Documentation
Principles. Events of Default:    Consistent with the Bridge/Bond Documentation
Principles. Governing Law:    New York.

 

[Exchange Notes]



--------------------------------------------------------------------------------

CONFIDENTIAL   EXHIBIT D

Project Celebration

Summary of Additional Conditions

Except as otherwise set forth below, the availability and initial funding on the
Closing Date of each of the Facilities shall be subject to the satisfaction or
waiver of the following conditions:

1. The Acquisition shall have been or, substantially concurrently with the
initial borrowing under the Senior Secured Term Loan Facility shall be,
consummated in all material respects in accordance with the terms of the
Acquisition Agreement dated as of the date hereof, without giving effect to any
modifications, amendments or express waivers or consents thereto that are
materially adverse to the Lenders without the consent of the Lead Arranger (not
to be unreasonably withheld or delayed) (it being understood and agreed that
(a) any change to the definition of “Material Adverse Effect” contained in the
Acquisition Agreement shall be deemed to be materially adverse to the Lenders,
and (b) any increase or reduction in the purchase price shall not be deemed to
be materially adverse to the Lenders; provided that (i) any increase is not
funded, directly or indirectly, with the proceeds of any indebtedness and
(ii) any reduction shall be allocated first, to reduce the Buyer PIK Notes,
second, to reduce the commitments in respect of the Bridge Facility and lastly,
to reduce the commitments in respect of the Senior Secured Term Loan Facility.

2. Since August 31, 2012, there has not occurred any Material Adverse Effect (as
defined in the Acquisition Agreement).

3. Substantially simultaneously with the initial borrowing under the Senior
Secured Term Loan Facility, the Refinancing shall be consummated. If any
indebtedness (other than indebtedness under the Facilities or indebtedness under
the Existing Credit Agreement) is issued or incurred to consummate such
Refinancing or otherwise provide Acquisition Funds, such indebtedness shall be
on terms reasonably satisfactory to the Lead Arranger (it being understood that
(i) Mirror Notes (or “demand securities” issued in lieu of the Mirror Notes)
having such terms substantially consistent with the Existing Senior Notes and
(ii) the Buyer PIK Notes last made available to the Lead Arranger prior to its
execution of this Commitment Letter are satisfactory).

4. All fees required to be paid on the Closing Date pursuant to the Fee Letter
and reasonable out-of-pocket expenses required to be paid on the Closing Date
pursuant to the Commitment Letter, to the extent invoiced at least three
business days prior to the Closing Date (except as otherwise reasonably agreed
by the Borrower), shall, upon the initial borrowings under any Facility, have
been, or will be substantially simultaneously, paid (which amounts may, at your
option, be offset against the proceeds of the Facilities).

5. The Lead Arranger shall have received (a) the audited consolidated balance
sheets of Visant and its consolidated subsidiaries and of American Achievement
Corporation and its consolidated subsidiaries, in the case of Visant, as of
December 31, 2010, December 31, 2011 and December 31, 2012, and in the case of
American Achievement Corporation, as of August 28, 2010, August 27, 2011 and
August 31, 2012 and the related audited consolidated statements of income, cash
flows and stockholders’ equity of Visant and its consolidated subsidiaries and
of American Achievement Corporation and its consolidated subsidiaries, in the
case of Visant for the years ended December 31, 2010, December 31, 2011 and
December 31, 2012, and in the case of American Achievement Corporation, for the
years ended August 28, 2010, August 27, 2011 and August 31, 2012 and for each
subsequent fiscal year ended at least 90 days before the Closing Date, and
(b) the unaudited interim consolidated balance sheets of Visant and its
subsidiaries and of American Achievement Corporation and its subsidiaries, in
each case for each subsequent fiscal quarter (other than December 31, 2013)
ended at

 

[Summary of Additional Conditions]



--------------------------------------------------------------------------------

least 60 days before the Closing Date, and the related unaudited consolidated
statements of income, cash flows and stockholders’ equity of Visant and its
subsidiaries and of American Achievement Corporation and its subsidiaries for
each subsequent fiscal quarter (other than December 31, 2013) ended at least 60
days before the Closing Date. The Lead Arranger hereby acknowledges receipt of
the audited financial statements referred to in clause (a) above as of, and for
the years ended, December 31, 2010, 2011 and 2012 (with respect to Visant) and
August 28, 2010, August 27, 2011 and August 31, 2012 (with respect to American
Achievement Corporation).

6. The Lead Arranger shall have received a pro forma consolidated balance sheet
and related pro forma statement of income of the Borrower (including with
respect to American Achievement Corporation and its subsidiaries) as of and for
the 12-month period ending on the last day of the most recently completed
four-fiscal quarter period of the Borrower ended at least 60 days prior to the
Closing Date (or 90 days prior to the Closing Date in case such four fiscal
quarter period is the end of the Borrower’s fiscal year) (provided that, such
pro forma combined financial statements shall include American Achievement
Corporation’s consolidated balance sheet as of the nearest applicable American
Achievement Corporation fiscal period end and its related statement of income
for the 12-month period ending on the last day of the four-fiscal quarter period
of American Achievement Corporation ending within 93 days of the end of the
Borrower’s 12-month period presented therein), prepared after giving effect to
the Transactions as if the Transactions had occurred as of such dates (in the
case of such balance sheet) or at the beginning of such period (in the case of
such income statement), which need not be prepared in compliance with Regulation
S-X of the Securities Act of 1933, as amended, or include adjustments for
purchase accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).

7. With respect to the Senior Secured Term Facility, the Bank Lead Arranger
shall have been afforded a period (the “Bank Marketing Period”) of at least 15
consecutive calendar days following receipt of the Confidential Information
Memorandum to syndicate the Senior Secured Term Loan Facility; provided that
(i) November 28, 2013 to and including December 1, 2013 will be disregarded for
purposes of determining such 15 consecutive calendar day period and (ii) such 15
consecutive calendar day period shall either end on or prior to December 20,
2013 or, if such period has not ended on or prior to such date, then it shall
commence no earlier than January 6, 2014.

8. With respect to the Bridge Facility, (a) investment banks reasonably
acceptable to the Lead Arranger (the “Investment Banks”) shall have been engaged
to privately place the Mirror Notes, and each Investment Bank shall have
received (i) a customary preliminary offering memorandum containing (A) all
customary information (other than a “description of notes” and information
customarily provided by the Investment Banks or their counsel), including
financial statements, business and other financial data of the type and form
that are customarily included in private placements pursuant to Rule 144A
promulgated under the Securities Act (including information required by
Regulation S-X and Regulation S-K under the Securities Act, which is understood
not to include consolidating financial statements, separate subsidiary financial
statements and other financial statements and data that would be required by
Sections 3-10 and 3-16 of Regulation S-X and Item 402 of Regulation S-K and
information regarding executive compensation disclosure related to SEC Release
Nos. 33-8732A, 34-54302A and IC-27444A and other customary exceptions) and
(B) pro forma financial statements of the type and form that are customarily
included in private placements pursuant to Rule 144A promulgated under the
Securities Act to be prepared in a manner consistent to the extent required by
paragraph 6 above with Regulation S-X (and in the case of pro forma financial
statements for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period presented, as if Regulation S-X
was applicable to such financial statements) and (ii) all other financial data
that would be reasonably necessary for the Investment Banks to receive customary
“comfort” letters from the independent accountants of each of

 

[Summary of Additional Conditions]

 

D-2



--------------------------------------------------------------------------------

Visant and American Achievement Corporation in connection with the offering of
the Mirror Notes (and the Borrower shall have made all commercially reasonable
efforts to provide the Investment Banks with drafts of such “comfort” letters
(which shall provide customary “negative assurance” comfort), which such
accountants are prepared to issue upon completion of customary procedures) and
(b) the Investment Banks shall have been afforded a period (the “Bridge
Marketing Period”) of at least 15 consecutive calendar days upon receipt of the
information described in clause (a)(and throughout which such information meets
the requirement of clause(a)) to seek to place the Mirror Notes with qualified
purchasers thereof; provided that (i) November 28, 2013 to and including
December 1, 2013 will be disregarded for purposes of determining such 15
consecutive calendar day period and (ii) such 15 consecutive calendar day period
shall either end on or prior to December 20, 2013 or, if such period has not
ended on or prior to such date, then the Bridge Marketing Period shall commence
no earlier than January 6, 2014.

For purposes of paragraph 7 and 8 above, the Bank Marketing Period and the
Bridge Marketing Period (each, a “Marketing Period”) shall not be deemed to have
commenced if, prior to the completion of such 15 consecutive calendar day
period, (i) Deloitte & Touche LLP shall have withdrawn its audit opinion with
respect to any audited financial statements of American Achievement Corporation
for the fiscal years ended August 31, 2013, August 31, 2012 or August 27, 2011,
in which case no Marketing Period shall be deemed to commence unless and until a
new unqualified audit opinion is issued with respect to such withdrawn financial
statements for the applicable periods by Deloitte & Touche LLP or another
independent public accounting firm reasonably acceptable to Visant; (ii) the
financial statements of American Achievement Corporation and its consolidated
subsidiaries delivered pursuant to paragraphs 5 and 6 above would be required to
be updated under Rule 3-12 of Regulation S-X in order to be sufficiently current
on any day during such 15 consecutive calendar day period to permit a
registration statement using such financial statements to be declared effective
by the Securities and Exchange Commission (“SEC”) on the last day of such 15
consecutive calendar day period, in which case no Marketing Period shall be
deemed to commence unless and until, at the earliest, the receipt by Visant of
updated financial statements that would be required under Rule 3-12 of
Regulation S-X to permit a registration statement using such financial
statements to be declared effective by the SEC on the last day of such new 15
consecutive calendar day period; (iii) American Achievement Corporation
determines to restate any historical financial statements of American
Achievement Corporation delivered pursuant to paragraphs 5 and 6 above, in which
case no Marketing Period shall be deemed to commence unless and until such
restatement has been completed and the relevant financial statement has been
amended or American Achievement Corporation has indicated that it has concluded
that no restatement shall be required in accordance with GAAP.

9. The Administrative Agents and the Lead Arranger shall have received all
documentation and other information about the Borrower and the Guarantors as
shall have been reasonably requested in writing by the Administrative Agents or
the Lead Arranger at least seven calendar days prior to the Closing Date and as
is mutually agreed to be required by U.S. regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.

10. Subject in all respects to the Funding Conditions Provisions, (a) the
Guarantees shall have been executed and be in full force and effect or
substantially simultaneously with the initial borrowing under the Senior Secured
Term Loan Facility, shall be executed and become in full force and effect,
(b) if applicable, the Bridge Guarantees shall have been executed and be in full
force and effect or substantially simultaneously with the initial borrowing
under the Bridge Facility, shall be executed and become in full force and effect
and (c) with respect to the Senior Secured Term Loan Facility, all documents and
instruments required to perfect the Bank Administrative Agent’s security
interest in the Collateral shall have been executed and delivered by each Credit
Party party thereto and, if applicable, be

 

[Summary of Additional Conditions]

 

D-3



--------------------------------------------------------------------------------

in proper form for filing, and none of the Collateral shall be subject to any
other pledges, security interest or mortgages, except for the liens permitted
under the Senior Secured Term Loan Facility Documentation (it being understood
that in each case, with respect to the Company and its subsidiaries that become
Subsidiary Guarantors, if the requirements set forth in clause (a) through
(c) above cannot be satisfied as a condition precedent solely because the
directors and managers of the Company and its subsidiaries have not authorized
such acts and the election of new directors or managers to authorize such acts
has not taken place prior to the Closing Date, such election shall take place,
such authorization shall be provided and such requirements will be satisfied no
later than immediately following the consummation of the Acquisition and the
initial funding of the Senior Secured Term Loan Facility and, if applicable, the
Bridge Facility and in no event later than 5:00 p.m., New York City time on the
Closing Date, but only if prior to any funding of the Facilities the Lead
Arrangers are reasonably satisfied that the conditions described in this
paragraph 10 will be satisfied with respect to the Company and its subsidiaries
immediately after such funding).

11. Subject in all respects to the Funding Conditions Provisions, (a) the Senior
Secured Term Loan Facility Documentation and, if applicable, the Bridge Facility
Documentation (collectively, the “Facilities Documentation”) (which, in each
case, shall be in accordance with the terms of the Commitment Letter and the
Term Sheets and the Documentation Principles and the Bridge/Bond Documentation
Principles, as applicable) shall have been executed and delivered by the Credit
Parties and (b) customary legal opinions, customary officer’s closing
certificates, organizational documents, customary evidence of authorization and
good standing certificates in jurisdictions of formation/organization, in each
case with respect to the Borrower and the Guarantors (to the extent applicable)
and a solvency certificate (as of the Closing Date after giving effect to the
Transactions and substantially in the form of Annex D-I attached hereto,
certified by a senior authorized financial officer of the Borrower) shall have
been delivered to each of the Bank Lead Arranger and the Bridge Lead Arranger,
as applicable (it being understood that in each case, with respect to the
Company and its subsidiaries that become Subsidiary Guarantors, if any of the
requirements set forth in clauses (a) and (b) above cannot be satisfied as a
condition precedent solely because the directors and managers of the Company and
its subsidiaries have not authorized such acts and the election of new directors
or managers to authorize such acts has not taken place prior to the Closing
Date, such election shall take place, such authorization shall be provided and
such requirements will be satisfied no later than immediately following the
consummation of the Acquisition and the initial funding of the Senior Secured
Term Loan Facility and, if applicable, the Bridge Facility and in no event later
than 5:00 p.m., New York City time on the Closing Date, but only if prior to any
funding of the Facilities the Lead Arrangers are reasonably satisfied that the
conditions described in this paragraph 11 will be satisfied with respect to the
Company and its subsidiaries immediately after such funding).

 

[Summary of Additional Conditions]

 

D-4



--------------------------------------------------------------------------------

CONFIDENTIAL   ANNEX D-I

Form of Solvency Certificate

Date:                     

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned, a senior authorized financial officer of             , a
                          (the “Borrower”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such fact and
circumstances after the date hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section             of the Credit Agreement, dated as of
                 , 2013, among                      (the “Credit Agreement”).
Unless otherwise defined herein, capitalized terms used in this certificate
shall have the meanings set forth in the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of the
Borrower and its Subsidiaries taken as a whole are sold on a going concern basis
with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.

(c) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof),
determined in accordance with GAAP consistently applied.

(d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including the

 

[Solvency Certificate]



--------------------------------------------------------------------------------

execution and delivery of the Credit Agreement, the making of the Loans and the
use of proceeds of such Loans on the date hereof) (including all fees and
expenses related thereto but exclusive of such contingent liabilities to the
extent reflected in Stated Liabilities), as identified and explained in terms of
their nature and estimated magnitude by responsible officers of the Borrower.

(e) “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of Identified Contingent Liabilities)
otherwise become payable, in light of business conducted or anticipated to be
conducted by the Credit Parties as reflected in the projected financial
statements and in light of the anticipated credit capacity.

(f) “Do not have Unreasonably Small Capital”

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole after consummation of the Transactions
(including the execution and delivery of the Credit Agreement, the making of the
Loans and the use of proceeds of such Loans on the date hereof) is a going
concern and has sufficient capital to reasonably ensure that it will continue to
be a going concern for such period. I understand that “unreasonably small
capital” depends upon the nature of the particular business or businesses
conducted or to be conducted, and I have reached my conclusion based on the
needs and anticipated needs for capital of the business conducted or anticipated
to be conducted by the Credit Parties as reflected in the projected financial
statements and in light of the anticipated credit capacity.

3. For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section      of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As a senior authorized financial officer of the Borrower, I am familiar with
the financial condition of the Borrower and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that after giving effect to the consummation of the Transactions
(including the execution and delivery of the Credit Agreement, the making of the
Loans and the use of proceeds of such Loans on the date hereof), it is my
opinion that (i) the Fair Value of the assets of the Borrower and its
Subsidiaries taken as a whole exceed their Stated Liabilities and Identified
Contingent Liabilities, (ii) the Present Fair Salable Value of the assets of the
Borrower and its Subsidiaries taken as a whole exceed their Stated Liabilities
and Identified Contingent Liabilities; (iii) the Borrower and its Subsidiaries
taken as a whole do not have Unreasonably Small Capital; and (iv) the Borrower
and its Subsidiaries taken as a whole will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.

* * *

 

[Solvency Certificate]

 

D-I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by Senior Authorized Financial Officer as of the date first written
above.

 

[Borrower] By:  

 

  Name:   Title:

 

[Solvency Certificate]

 

D-I-3